SIENCXM SXRL

BP : 5969 DOUALA NIU : M 121200047833 W
AGREEMENT: ARRETE N° 116/CAB/PM RC: KBA/2012B/079

Juin ZOI6

TABLE DES MATIERES

TABLE DES MATIÈRES. ü
LISTE DES CARTES iv
LISTE DES DIAGRAMMES iv
LISTE DES TABLEAUX iv
SIGLES ET ABBREVIATIONS. wi
INTRODUCTION 1
1. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET. 2
1.1. INFORMATIONS ADMINISTRATIVES 2
LIL. NOM, SITUATION ADMINISTRATIVE ET GEOGRAPHIQUE 2
112.  SUPERFICIE 2
113. LIMITES 2

1.2. FACTEURS ECOLOGIQUES 7
1.2.1.  TOPOGRAPHIE 7
12.2. CLIMAT 7
1.2.3. LES SOLS 8
1.2.4. HYDROGRAPHIE 8

12.5.  VEGETATION 9

1.2.6. FAUNE L

2. ENVIRONNEMENT SOCIO-ECONOMIQUE 11
2.1. CARACTERISTIQUES DEMOGRAPHIQUES. 11
2.1.1. DESCRIPTION DE LA POPULATION 11
Source : Résultats d'enquête (2007) 12

2.2. LES ACTIVITES DE LA POPULATION 17
2.2.1. CARACTERISTIQUES GENERALES 17
2.2.2. LES ACTIVITES AGRICOLES 18
2.2.3. LA PECHE 19

2.2.4. L'ELEVAGE 20
2.2.5. LA CHASSE 20

2.2.6. AUTRES PRODUITS RECOLTES EN FORET. 21
2.2.7. COUPE D'ARBRES ET SCIAGE ARTISANAL 22
2.2.8. L'ARTISANAT 23

2.3. ACTIVITES INDUSTRIELLES 24
2.3.1. EXPLOITATION ET INDUSTRIES FORESTIERES 24
2.3.2. EXTRACTION MINIERE 24
2.3.3. TOURISME ET ECOTOURISME 24

2.4. EQUIPEMENTS ET INFRASTRUCTURES 24
2.4.1. INFRASTRUCTURES ROUTIERES 24

2.4.2. INFRASTRUCTURES EDUCATIVES ET SPORTIVES 25

2.4.3. INFRASTRUCTURES SANITAIRES 25
2.4.4. AUTRES INFRASTRUCTURES ET EQUIPEMENTS 25

2.5. PRIORITES DE DEVELOPPEMENT 26

3. ETAT DE LA FORET. 27
3.1. HISTORIQUE DE LA FORET 27
3.1.1. ORIGINE DE LA FORET 27

3.1.2. PERTURBATIONS NATURELLES OU HUMAINES 27

3.2. TRAVAUX FORESTIERS ANTERIEURS 30
3.3. SYNTHESE DES RESULTATS D'INVENTAIRE D'AMENAGEMENT. 30
3.3.1. CONTENANCE 31

3.3.2. EFFECTIFS 33

3.3.3. LES ESSENCES ENDEMIQUES 43

3.3.4. CONTENU 43

3.4. PRODUCTIVITE DE LA FORET 45
3.4.1. ACCROISSEMENTS 45
3.4.2. MORTALITE 46
3.4.3. DEGATS D'EXPLOITATION 46

4. AMENAGEMENT PROPOSE 48

4.1. OBJECTIFS D'AMENAGEMENT 48

4.2. AFFECTATION DES TERRES ET DROITS D'USAGE 48
4.2.1. AFFECTATION DES TERRES 48
4.2.2. DROITS D'USAGE 50

4.3. AMENAGEMENT DE LA SERIE DE PRODUCTION 52
4.3.1. LES ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE 59
4.3.2. LA ROTATION 63
4.3.3. LES DME AMENAGEMENT (DME/AME) 63
4.3.4. LA POSSIBILITE FORESTIERE 66
4.3.5. SIMULATION DE LA PRODUCTION NETTE 66

4.4. PARCELLAIRE 68
4.4.1. ORDRE DE PASSAGE 71
4.4.2. BLOCS D'EXPLOITATION (UFE) #2.
4.4.4. VOIRIE FORESTIERE 79
4 REGIME SYLVICOLES SPECIAUX 79
4.5. PROGRAMME D'INTERVENTIONS SYLVICOLES. 82

4.6. PROGRAMME DE PROTECTION 82
4.6.1. PROTECTION CONTRE L'EROSION 83
4.6.2. PROTECTION CONTRE LE FEU 83
4.6.3. PROTECTION CONTRE LES ENVAHISSEMENTS DES POPULATIONS 83
4.6.4. PROTECTION CONTRE LA POLLUTION 84
4.6.5. DISPOSITIF DE SURVEILLANCE ET DE CONTROLE 84

4.7. AUTRES AMENAGEMENTS 84
4.7.1. STRUCTURES D'ACCUEIL DU PUBLIC 85

4.7.2. MESURES DE CONSERVATION ET DE MISE EN VALEUR DU POTENTIEL HALIEUTICO-CYNEGETIQUE 85

4.7.3. PROMOTION ET GESTION DES PRODUITS FORESTIERS NON LIGNEUX (PFNL). 86

4.8. ACTIVITES DE RECHERCHE 86

3. PARTICIPATION DES POPULATIONS A L'AMENAGEMENT DU MASSIF. 88
5-1. CADRE ORGANISATIONNEL ET RELATIONNEL 88
5.2. MECANISME DE RESOLUTION DES CONFLITS 88
5.3. MODE D’INTERVENTION DES POPULATIONS DANS L'AMENAGEMENT 89

6. DUREE ET REVISION DU PLAN D'AMENAGEMENT 20
6.1. DUREE ET REVISION DU PLAN 90
6.2. SUIVI DE L’'AMENAGEMENT 90

7. BILAN ECONOMIQUE ET FINANCIER 92
7.1. LES DEPENSES 92
7.1.1. LES COÛTS D'AMENAGEMENT DE LA FORET. 92
7.1.2. LES COÛTS DE L'INVENTAIRE D'EXPLOITATION 92

7.1.3. LES COÛTS DE L'EXPLOITATION 92
7.1.4. LES COÛTS DE TRAITEMENTS SYLVICOLES, 92

7-1.5. LES COÛTS DE SURVEILLANCE 93
7.1.6. LES COÛTS DE LA RECHERCHE 93

LA REDEVANCE FORESTIERE ANNUELLE 93

7:1-8. APPUI AU FONCTIONNEMENT DES COMITES « PAYSANS-FORÊTS » 93

7.1.9. COÛT DE TRANSPORT.

96
98

7.2. LES REVENUS

7.3. SYNTHESE ET CONCLUSION

LISTE DES CARTES

CARTE 1 : LOCALISATION DE L'UFA 11 001
CARTE 2 : ZONES PERTURBEES PAR L'EXPLOITATION SOUS FORME DE LICENCE.

CARTE 3 : LOCALISATION DES ASSIETTES DE COUPE EXPLOITEES PENDANT LA CONVENTION DE TRC
CARTE 4 : CARTE FORESTIERE DE L'UFA 11 001 ne
CARTE 5 : DISTRIBUTION DES TIGES DES ESSENCES PRINCIPALES DA
CARTE 6:
CARTE 7:
CARTE 8 : DISTRIBUTION DES ESSENCES INTERDITES À L'EXPLOITATION DANS L'UFA 11.001 (TIGES/HA)----—
: DISTRIBUTION DES TIGES CONCOURANT A LA PRODUCTION NETTE DANS L'UFA 11 001 (EN TIGE/HA)
UBDIVISION DE L’UFA 11 001 EN SIX UFE ET LEUR ORDRE D'EXPLOITATION =
CARTE 11 : SUBDIVISION DE L'UFA 11 001 EN SIX UFE ET LEUR ORDRE D'EXPLOITATION SUR FOND DE CARTI
CARTE 12 : SUBDIVISION DES UFE EN AAC ET LEUR ORDRE D'EXPLOITATION —
CARTE 13 : SUBDIVISION DES UFE EN AAC ET LEUR ORDRE D'EXPLOITATION SUR FOND DE CARTE INC
CARTE 14 : PLANIFICATION DU RESEAU ROUTIER PRINCIPAL DANS L’UFA 11 001
CARTE 15 : PLANIFICATION DU RESEAU ROUTIER PRINCIPAL DANS L'UFA 11 001 SUR FOND DE CARTE INC

E INC

LISTE DES DIAGRAMMES

DIAGRAMME 1 : COURBE OMBROTHERMIQUE …

DIAGRAMME 6 : REPRESENTATIVITE DES VOLUMES BRUTS EXPLOITABLES PAR ESSENCE PRINCIPALE TOUTES STRATES
FORESTIERES CONFONDUES DANS L’UFA 11 001...

LISTE DES TABLEAUX

TABLEAU 1 : LISTE DES ANIMAUX RENCONTRES... é
TABLEAU 2 : APPARTENANCE ETHNIQUE DES PERSONNES ENQUETEE:
TABLEAU 3 : APPARTENANCE RELIGIEUSE DES PERSONNES ENQUETEES....
TABLEAU 4 : REPARTITION PAR SEXE ET PAR AGE DES POPULATIONS RIVERAINES DE LA CONCESSION FORESTIERE 1086.15
TABLEAU 5 : RÉPARTITION DE LA POPULATION PAR SEXE ET PAR CLASSE D'AGE DANS LES VILLAGES ETUDIES
TABLEAU 6 : QUELQUES INDICATEURS DEMOGRAPHIQUES ….
TABLEAU 7 : ACTIVITES PRINCIPALES DES POPULATIONS RIVERAINES DE L’UFA 11 00.
TABLEAU 8 : ACTIVITES SECONDAIRES DES POPULATIONS RIVERAINES DE DE L'UFA 11 00
TABLEAU 9 : LISTE DES STRATES SONDEES...
TABLEAU 10 : TABLE DE PEUPLEMENT DES ESSENCES PRINCIPALES TOUTES STRATES FORESTIERES CONFONDUES POUR
L'UFA 11 001. _—_—.
TABLEAU 11 : TABLE DE STOCK TOUTES STRATES FORESTIERES CONFONDUE
TABLEAU 12 : LES ACCROISSEMENTS DES ESSENCES PRINCIPALES INVENTORIEES
TABLEAU 13 : SUPERFICIE DES DIFFERENTES SERIES IDENTIFIEES DANS LA CONCESSION 108! a
TABLEAU 14 : CONDUITE DES ACTIVITES PAR AFFECTATION A L'INTERIEUR DE LA CONCESSION 1086.
TABLEAU 15 : DISTRIBUTION DES ESSENCES PRINCIPALES PAR CLASSE DE DIAMETRE POUR LA SERIE DE PRODUCTION DE
L'UFA 11 001... RE
TABLEAU 16 : DISTRIBUTION DES VOLUMES DES ESSENCES PRINCIPALES PAR CLASSE DE DIAMETRE POUR LA SERIE DE
PRODUCTION DE L’UFA 11 001...

TABLEAU 20 : ESSENCES PRINCIPALES RETENUES POUR LE CALCUL DE LA POSSIBILITE

TABLEAU 21 : TAUX DF RECONSTITUTION AUX DME ADMINISTRATIFS DES ESSENCES PI
CALCUL DE LA POSSIBILITE...

TABLEAU 22 : REMONTEE DES DME.

TABLEAU 23 : LES DME/AME RETENUS PAR ESSENCE PRINCIPALE …
TABLEAU 24 : LA POSSIBILITE FORESTIERE …
TABLEAU 25 : PRODUCTION NETTE DU MASSIF FORESTIE 66
TABLEAU 26 : REPARTITION DE LA PRODUCTION NETTE PAR HECTARE ET PAR STRATE FORESTIERE POUR LA SERIE DE
PRODUCTION DE L’UFA 11 001...
TABLEAU 27 : DETAILS DES CONTENANCES ET CONTENUS DES BLOCS D'EXPLOITATION
TABLEAU 28 : SYNTHESE DES CONTENANCES ET CONTENUS DES UFE
TABLEAU 29 : CONTENANCE DES ASSIETTES DE COUPE...
TABLEAU 30 : EVALUATION DES DEPENSES D'EXPLOITATION ET DE TRANSPORT
TABLEAU 31 : SYNTHESE DE TOUTES LES DEPENSES ….
TABLEAU 32 : EVALUATION DES REVENUS DE L'EXPLOITATION DE L'UFA 11 001
TABLEAU 33 : BILAN DE L'AMENAGEMENT DE L’UFA 11 001...

SIGLES ET ABBREVIATIONS

AAC : Assiette Annuelle de Coupe

DMA : Diamètre Minimum d’Exploitabilité

FAO : Fonds des Nations Unies pour l'Alimentation et l'Agriculture
MINFOF : Ministère des Forêts et de la Faune

UFA : Unité Forestière d'Aménagement

UFE : Unité Forestière d'Exploitation

TRC : Transformation Reef Camerou

INTRODUCTION

La concession forestière 1086 constituée de l'UFA 11 001 a été attribuée sous forme de
concession provisoire à la Société Transformation Reef Cameroun suivant la Convention Provisoire
d'Exploitation N° 0133/CPE/MINFOF/SG/DF du 21 mars 2005. Suite à la faillite de TRC, l'UFA a été
attribué à SIENCAM selon la convention d'exploitation n°0398/CE/MINFOF/CAB du 27 novembre
2013.

Le premier plan d'aménagement a été élaboré et approuvé en 2008 et suite à la nouvelle
attribution, SIENCAM à entrepris de le réviser.

Ce plan d'aménagement vise à développer les bases d’une gestion durable et soutenue de
l'ensemble des ressources de cette concession forestière.

Les paramètres ayant permis d'effectuer les simulations ont été fixés par l’administration
forestière dans les fiches techniques annexées à l'arrêté suscitée.

Pendant sa mise en œuvre, le concessionnaire recherchera à travers diverses études et ceci en
collaboration avec l'administration des forêts à obtenir des données propres au site de ce massif
forestier (accroissement, tarifs de cubage, mortalité, ..).

Le présent plan d'aménagement a été élaboré sur la base du canevas officiel et des résultats de
l'inventaire d'aménagement, de l'inventaire de faunique, de l’étude socio-économique. || s'articule
autour de 8 points, à savoir :

l'introduction,

les caractéristiques biophysiques de la forêt ;
l'environnement socio-économique ;

l’état de la forêt ;

la participation des populations à l'aménagement du massif ;

1

2

3

4.

5. l'aménagement proposé :
6.

7. la durée, Révision et suivi du plan d'aménagement ;
8

le bilan économique et financier.

1. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET
1.1. INFORMATIONS ADMINISTRATIVES
1.1.1. NOM, SITUATION ADMINISTRATIVE ET GEOGRAPHIQUE

La concession forestière 1086 constituée de l'unité forestière d'aménagement 11 001 est
localisée dans la Région du Sud-Ouest. Département de la Manyu, Arrondissement d’Eyumodijock.

Cette UFA est repérable sur le feuillet cartographique au 1/200 000 de Mamfé.
1.1.2. SUPERFICIE

L'UFA 11 001 s'étend entre 5°18’ et 5 °37/de latitude Nord d’une part, et entre 9 °05'et 9
°23'de longitude Est d'autre part.

La superficie de cette concession forestière est évaluée à 55 580 hectares au logiciel MAP
INFO Option « Sphérique ».

1.1.3. LIMITES
Les limites de l’UFA 11 001 sont définies ainsi qu'il suit :

Le point À dit de base se trouve à la confluence de deux cours d’eau non dénommés dans la
localité de Etinkem au lieu de coordonnées (542 466 ; 597 594).

Au Sud :

+ Du point À, suivre la droite de gisement 140 degrés sur 0,9 Km pour atteindre le point B
(543 053 ; 596 893), situé sur un cours d’eau non dénommé ;

e Du point B, suivre ce cours d’eau en amont sur 2,5 Km pour atteindre le point C (541 283 :
596 064) ;

+ Du point C, suivre la droite de gisement 300 degrés sur 3,4 Km pour atteindre le point D (538
337 ; 597 769), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point D, suivre la droite de gisement 359 degrés sur 2,7 Km pour atteindre le point E (538
287 ; 600 424), situé sur un cours d’eau non dénommé ;

Du point E, suivre ce cours d’eau en amont sur 3,3 Km pour atteindre le point F (535 530 ; 600
336);

°_ Du point F, suivre la droite de gisement 8 degrés sur 4,2 Km pour atteindre le point G (536
125 ; 604 480), situé sur un cours d’eau non dénommé ;

+ Du point G, suivre la droite de gisement 277 degrés sur 1,6 Km pour atteincre

551 ; 604 680), situé sur un cours d’eau non dénommé É A
+ Du point H, suivre ce cours d’eau en aval sur 7,5 Km pour atteindr:
628), situé à la confluence des rivières Bakwé et Mohib =

Du point !, suivre la rivière Bakwé en aval sur 10,2 Km pour atteindre le point J (521759;
601 619), situé à sa confluence avec un affluent non dénommé.

Du point J, suivre la droite de gisement 188 degrés sur 3,2 Km pour atteindre le point K (521
283 ; 598 425), situé sur un cours d’eau non dénommé ;

Du point K, suivre ce cours d’eau en aval sur 0,4 Km pour atteindre le point L (520 953 ; 598
464), situé à sa confluence avec un affluent non dénommé ;

Du point L, suivre cet affluent en amont sur 6,5 km pour atteindre le point M (523 535;
594 950), situé à sa confluence avec un cours d’eau non dénommé ;

Du point M, suivre la droite de gisement 275 degrés sur 1,9 Km pour atteindre le point N (521
684 ; 595 140), situé à la confluence de deux cours d’eau non dénommés ;

Du point N, suivre la droite de gisement 172 degrés sur 2,1 Km pour atteindre le point O (521
974 ; 593 053), situé sur un cours d’eau non dénommé ;

Du point O, suivre ce cours d’eau en amont sur 2,8 km pour atteindre le point P (524 410 ; 592
048), situé à sa confluence avec un cours d’eau non dénommé ;

Du point P, suivre la droite de gisement 206 degrés sur 3,2 Km pour atteindre le point Q (522
979 ; 589 168), situé à la confluence de deux affluents non dénommés de la rivière Small
Bake ;

Du point Q, suivre la rivière Small Bake en aval sur 3,4 Km pour atteindre le point R (520 420;
588 461), situé à sa confluence avec un cours d’eau non dénommé ;

Du point R, suivre la droite de gisement 144 degrés sur 2,7 Km pour atteindre le point S (521
993 ; 586 315), situé à la confluence de deux cours d’eau non dénommés ;

Du point $, suivre ce cours d’eau en aval sur 2,2 km pour atteindre le point T (520 083 ; 586

096), situé à sa confluence avec la rivière Bake ;

A l'Ouest

Du point T, suivre la rivière Bake en aval sur 7,3 Km pour atteindre le point U (518 028 ; 591
001), situé à sa confluence avec un cours d’eau non dénommé ;

Du point U, suivre ce cours d’eau en amont sur 1,5 Km pour atteindre le point V (519 291;
591 809), situé à sa confluence avec un affluent non dénommé ;

Du point V, suivre la droite de gisement 269 degrés sur 3,6 Km pour atteindre le point W (515
687 ; 591 722), situé à la confluence d’un cours d’eau non dénommé avec la rivière Munaya ;
Du point W, suivre la rivière Munaya en aval sur 9,6 Km pour atteindre le point X (516 065 ;
595 504), situé à sa confluence avec un cours d’eau non dénommé ;

Du point X, suivre ce cours d’eau en amont sur 3,3 km pour atteindre le point Y (518 873 ; 595
182), situé à sa confluence avec un affluent non dénommé ;

Du point Y, suivre la droite de gisement 1 degré sur 1,8 Km pour atteindre le point Z (518 915;
597 009), situé à la confluence de deux cours d’eau non dénommés ;
Du point Z, suivre ce cours d’eau en aval sur 2,4 km pour atteindre le
640), situé à la confluence de deux cours d’eau non dénommés ;

° Du point A1, suivre la droite de gisement 259 degrés sur 1,6 Km pour atteindre le point B1
(515 185; 597 346), situé à la confluence d’un cours d’eau non dénommé avec la rivière
Munaya ;

+ Du point B1, suivre la rivière Munaya en aval sur 7,2 Km pour atteindre le point C1 (513 202 ;
601 267), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point C1, suivre la droite de gisement 65 degrés sur 3,3 km pour atteindre le point D1 (516
161 ; 602 622), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point D1, suivre la droite de gisement 297 degrés sur 2,1 km pour atteindre le point E1
(514 276 ; 603 597), situé sur un cours d’eau non dénommé ;

° Du point F1, suivre la droite de gisement 285 degrés sur 1,8 Km pour atteindre le point F1
(512 556; 604 061), situé à la confluence d’un cours d’eau non dénommé avec la rivière
Munaya ;

+ Du point F1, suivre la rivière Munaya en aval sur 13,1 Km pour atteindre le point G1 (511 159 ;
614 232), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point G1, suivre ce cours d’eau en amont sur 1,6 km pour atteindre le point H1 (512 387;
613 482), situé à sa confluence avec un affluent non dénommé ;

+ Du point H1, suivre la droite de gisement 5 degrés sur 1,5 Km pour atteindre le point 11 (512
513 ; 614 961), situé sur un cours d’eau non dénommé ;

* Du point I1, suivre la droite de gisement 313 degrés sur 2,2 Km pour atteindre le point J1 (510
919 ; 616 459), situé à la confluence de deux cours d’eau non dénommés

+ Du point J1, suivre la droite de gisement 241 degrés sur 0,8 Km pour atteindre le point K1 (510
190 ; 616 061), situé à la confluence d’un cours d’eau non dénommé avec la rivière Munaya ;

+ Du point K1, suivre la rivière Munaya en aval sur 7,9 Km pour atteindre le point L1 (512 425;
621 984), situé à sa confluence avec la rivière Bagodo:;

Au Nord

+ Du point L1, suivre la rivière Bagodo en amont sur 21,2 Km pour atteindre le point M1
(526 062 ; 617 995), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point M1, suivre la droite de gisement 76 degrés sur 2,7 km pour atteindre le point N1
(528 670 ; 618 629), situé sur un affluent non dénommé de la rivière Badi 5

* Du point N1, suivre cet affluent en aval sur 9,2 Km pour atteindre le point O1 (534 583;
619 611), situé à sa confluence avec la rivière Badi ;

+ Du point O1, suivre la rivière Bali en amont sur 3,3 Km pour atteindre le point P1 (536 573;
617 394), situé à sa confluence avec un cours d'eau non dénommé :
+ Du point P1, suivre la droite de gisement 126 degrés sur 2,5 Km pour atteindre le point Q1

(538 618 ; 615 921), situé à la confluence de deux cours d’eau non dénornm
+ _ Du point Q1, suivre la droite de gisement 156 degrés sur 2,5 Km pour atteind At R1
(539 668 ; 613 608), situé à la confluence de deux cours d’eau non dénommé

Du point R1, suivre la droite de gisement 163 degrés sur 1,4 Km pour atteindre le point 51
(540 077 ; 612 269), situé à la confluence de deux cours d’eau non dénommés ;

Du point S1, suivre la droite de gisement 176 degrés sur 1,1 Km pour atteindre le point T1
(540 155 ; 611 167), situé à la confluence de deux cours d’eau non dénommés ;

Du point T1, suivre la droite de gisement 184 degrés sur 2,9 km pour atteindre le point U1
(539 968 ; 608 275), situé à la confluence de deux cours d’eau non dénommés Ë

Du point U1, suivre ce cours d’eau en aval sur 1,7 Km pour atteindre le point V1 (540745;
606 867), situé à sa confluence avec un affluent non dénommé ;

Du point V1, suivre en amont cet affluent sur 1,1 Km pour atteindre le point W1 (539 732 ;
606 635), situé à la confluence de deux cours d’eau non dénommés É

Du point W1, suivre l'affluent gauche en amont sur 3,6 Km pour atteindre le point X1
(537 504 ; 604 549), situé à la confluence de deux cours d’eau non dénommés F

Du point X1, suivre la droite de gisement 149 degrés sur 4,3 Km pour atteindre le point Y1
(539 732 ; 600 860), situé à la confluence de deux cours d’eau non dénommés ;

Du point Y1, suivre la droite de gisement 138 degrés sur 2,0 Km pour atteindre le point Z1
(541 051 ; 599 407), situé à la confluence de deux cours d’eau non dénommés ;

Du point Z1, suivre la droite de gisement 171 degrés sur 1,4 Km pour retrouver le point À, dit
de base.

La zone ainsi circonscrite (carte 1) couvre une superficie de 55 294,73 ha (option cartésien).

Carte 1 : Localisation de l'UFA 11 001

osdory

dsuoge

ee.

1-2. FACTEURS ECOLOGIQUES

1.2.1. TOPOGRAPHIE
Le relief de la Région du Sud-Ouest présente globalement trois ensembles distincts :

1. la plaine littorale dont la continuité n'est interrompue que par le Mont Cameroun (bassin de
Tiko au Rio del Rey) ;
le bassin du Ndian (région très basse au contact de la mer) ;
la cuvette de Mamfé {zone de dépression plus où moins circulaire entre les hauts plateaux de
l'Ouest à l'Est, le plateau d’Akwaya au Nord et les montagnes Rumpi au Sud).

Dans la partie nord de la concession forestière 1086 (vers la ville de Mamfé), le relief est assez
plat et correspond au fond de la cuvette. Cette zone plate est interrompue dans la partie sud par la
chaîne de montagnes et collines Nkwende qui offre, à travers l’étagement de la végétation, une vue
pittoresque à partir des villages Abat, Okoroba et Bakogo. Ces collines laissent apparaître par endroit
des affleurements de roche.

Globalement, l'altitude de la région varie de 100 à 1 400 m entre Eyumojock et Akwaya.
1.2.2. CLIMAT

Durant la majeure partie de l'année, les précipitations sont importantes à Mamfe. | n'y a qu'une
courte période sèche mais elle est peu marquée. D'après Kôppen et Geiger, le climat y est classé Am
{climat tropical de mousson). La température moyenne annuelle à Mamfe est de 26.7 °C. Sur l'année,
la précipitation moyenne est de 2753 mm.

Les précipitations moyennes les plus faibles sont enregistrées en Janvier avec 17 mm seulement.
Avec une moyenne de 428 mm, c'est le mois de Septembre qui enregistre le plus haut taux de
précipitations.

Avec une température moyenne de 28.1 °C, le mois de Mars est le plus chaud de l'année. Avec
une température moyenne de 25.6 °C, le mois de Aout est le plus froid de l'année.

L'évolution des précipitations moyennes mensuelles et des températures moyennes
mensuelles au cours d’une année permet de nous rendre compte qu'il s’agit d’une courbe
ombrothermique unimodale, représentée par la figure 1 :

Il ressort de cette figure que la région est soumise à un climat de type équatorial caractérisé
par deux saisons qui rythment l’année ainsi qu'il suit :

Une grande saison de pluies de mi-mars à mi-novembre (8 mois) ;
— Une petite saison sèche de mi-novembre à mi-mars (4 mois}

L'évolution des précipitations moyennes mensuelles et des températures moyennes
mensuelles au cours d’une année est représentée à la figure 1 :

Diagramme 1 : Courbe Ombrothermique

°F °C Altitude: 87m Climate: Am “Cr 26.7 mm: 2753 mm
428 220 sus = 440
392
356
320
284
248
212
176

140

Dans son ensemble le climat de cette zone n’est pas très favorable aux activités d'exploitation

forestière en raison de l'importance des pluies.
1.2.3. LES SOLS

La Région du Sud-Ouest jouit d’une bonne réputation pour la qualité de ses sols jugés très
fertiles. Ce qui a favorisé la création de vastes plantations industrielles qui dominent aujourd’hui
l’agriculture de la région. Cet argument reste surtout valable dans le département du Fako et dans
une bonne partie de la Mémé où les sols sont d’origine volcanique. Dans le département de la
Manyu, les sols sont ferralitiques et sablonneux par endroits. Au niveau des bas-fonds, les apports de
l'érosion intense des flancs des collines ont contribué à la formation des sols sablo-argileux.

1.2.4. HYDROGRAPHIE

Par sa position sur la côte de l’océan atlantique, la Région du Sud-ouest possède un réseau
hydrographique dense caractérisé par deux principaux bassins : le bassin de la Manyu et celui du
Mungo.

Le bassin de la Manyu où se trouve la concession forestière 1,

Mamfé le cours d’eau Manyu et ses affluents, principalement la Muñaÿa. En 9
PET

cours d’eau de petite et moyenne importance. Parmi ceux-ci, on peut citer : Badi, Bakwe, Bakogho,
Bagodo, Bakongo, Babilick, etc.

1.2.5. VEGETATION

Dans la Région du Sud-ouest, la forêt couvre une superficie d'environ 16 280 Km? dont 42%
pour le département de la Manyu (MINEPAT/PNUD, 2002).

Les formations végétales rencontrées dans la zone du massif forestier sont celles de la forêt
dense humide semi décidue caractérisée par de nombreuses essences de valeur. Parmi ces essences,
on peut citer : l’Azobé, l'Okan, le Doussié, le Faro, le Bilinga, le Padouk, le Moabi, le Framiré, l’Aïlé, le
Lati, l'Eyong, le Movingui, l’Ilomba, le Mukulungu, le Naga, le Tchitola, l’Acajou, le Kossipo, le Tali,
l’Angongui, le Kumbi. L'Iroko fait partie de cette liste, mais selon les responsables locaux de
l'administration forestière, il est particulièrement rare.

On rencontre aussi des espèces lianescentes telles que le rotin, le Gnetum africana et les
arbres dont les fruits sont utilisés dans l'alimentation de l'homme comme le Ricinodendron.

La végétation herbeuse est constituée par les espèces de la famille de Maranthaceae et de
Zingiberaceae.

A côté de ces formations végétales naturelles, il faut ajouter les espèces plantées telles que :
le cacaoyer (Theobroma cacao), le palmier à huile (Elaeis guineensis), l’hévéa.

1.2.6. FAUNE

La concession forestière N° 1086 est limitrophe au parc national de Korup qui abrite une faune
très riche et variée. Par leur mobilité, les animaux ne connaissent pas de frontière de territoires, ils
peuvent se retrouver de part et d'autre. En se rendant par exemple dans les villages Osselle, Mbegati,
Abat et Basu, uniquement accessible à pied, il est fréquent de rencontrer des singes ou des
céphalophes. D’autres indices de présence d'animaux (cris divers) sont aussi perceptibles.

Les animaux observés au cours de l'étude sur l'identification des forêts à haute valeur pour la
conservation par Dr ATANGA, 2008 sont listés dans le tableau 2

Tableau 1 : Liste des animaux rencontrés

ARTIODACTYLES

Céphalophorus sylvicultor Céphalophe à dos jaune Bush deer
Céphalophorus ogilbyi Céphalophe d’ogibyi Bush deer
Céphalophorus dorsalis Céphalophe à bande dorsale noire _ D 4 deer

Céphalophorus monticola Céphalophe bleu É e
Potamochoerus porcus Potamochère es Las
Hymoschus aquaticus Chevrotain aquatique (protégé) /. A
CARNIVORES Ï

Viverra civetta African civet Bush dog
PROBOSCIDIENS

Loxodonta africana Eléphant (protégé)

PRIMATES

Pan troglodytes Chimpanzé (protégé) Chimpanzee
Mandrillus leucophaeus Drill

Cercopithecus nictitan Hocheur Gendarm
Cercopithecus mona Mone

Source : WWF 2008

2. ENVIRONNEMENT SOCIO-ECONOMIQUE
2.1. CARACTERISTIQUES DEMOGRAPHIQUES
2.1.1. DESCRIPTION DE LA POPULATION

2.1.1.1. HISTORIQUE DU PEUPLEMENT, MIGRATIONS ET GROUPES ETHNIQUES
a) Historique du peuplement, migrations

La reconstitution de l’histoire de peuplement a été faite à partir de plusieurs sources orales.
Malgré les versions divergentes et parfois contradictoires, on peut retenir que les premiers habitants
des lieux seraient venus de trois régions : Kumba, Mamfé, Kalabar (Nigeria).

Les habitants de Njeke situent leurs origines vers la région de Kumba. Avant de s'installer sur
le site actuel, ils ont connu plusieurs migrations à la recherche des terres fertiles et de l’eau.

L'ancêtre des populations du village Ajayukndip serait venu de la région de Mamfé d’où il a
été chassé par les guerres tribales en prenant fuite dans la forêt. De son nom Yukndip, celui-ci
s'arrêtera près du cours d'eau « Aja » très poissonneux pour pêcher. C'est là que le colon va le
retrouver et le lieu sera surnommé Ajayukndip.

Sous la conduite de leur leader Atanafor, le groupe venu du Nigeria — constitué des Edjagham
(ethnie majoritaire autour de l’UFA 11 001) a migré à l'intérieur du Cameroun en plusieurs étapes
dont les populations ne s’en souviennent plus. Au bout des tests de fertilité du sol jugés satisfaisants,
ces migrants se sont définitivement installés au lieu surnommé Kembong qui signifie « tester le sol s’il
est fertile » d’où l’appellation actuelle.

Le village Kembong serait d’ailleurs le lieu d'où sont partis les fondateurs des villages Nkhogo,
Mbinda Tabo, Bakogo, Etinkem, Bayip Assibong. La conquête de nouveaux territoires était influencée
par plusieurs facteurs, notamment : la fertilité du sol, la chasse, la pêche, la collecte, les guerres
tribales. 1| convient de relever qu’on a remarqué, presque partout sur le terrain, la proximité des
cours d’eau des villages.

De leur mémoire, les habitants du village Ewelle n’ont pas souvenir d’avoir connu de
migrations, ils seraient des peuples autochtones.

Pour les autres villages, les populations reconnaissent avoir effectué plusieurs migrations sous
la poussée des guerres tribales mais leurs origines restent inconnues.

habitants du village Ekogate sont en train d'abandonner leur site du fait
manque d’infrastructures pour s'installer à Bakut. De même, une partie FÉ FE
s'est installée récemment à Ewelle. :

L'appellation de certaines localités dérive des noms d'ancêtres, des cours d’eau, des
différentes activités menées par les premiers occupants ou de ce qui a les plus frappé à l’arrivée. À
titre d'exemple, nous aurons : Ajayukndip (Aja : rivière, Yukndip : nom de l'ancêtre), Njeke (restons
ici}, Nkogho (l'arbre qui est tombé), Ewelle (nous sommes rassasiés), Kembong (tester le sol s’il est
fertile), Mfuni (eru), Ossing (mangues sauvages), Talangaye (Talang : nom d’un grand esclave, Aye :
où es-tu; ce qui signifie Talang où es-tu ?}, Etinkem (arbre où se cache le serpent boa), Bayib
Assibong (Bayip : rivière,

Assibong : nom d’un grand pécheur), Bakut (terre aride), Ekogate (beaucoup de cailloux), Osselle
{nous sommes restés pour la terre fertile), Mgbegati (coupe de bois), Abat (l'étranger à la peau
blanche), Okoroba (viens nous rejoindre si tu veux), etc.

b) Groupes ethniques

Toutes les personnes enquêtées appartiennent à un seul groupe ethnique, comme l’indique le
tableau 3 :

Tableau 2 : Appartenance ethnique des personnes enquêtées

Groupe ethnique Effectif Pourcentage
Edjagham 244 100,0

Source : Résultats d'enquête (2007)

Il ressort du tableau ci-dessus que la population est parfaitement homogène. Toutefois, les
informations recoupées à travers les réunions en assemblée villageoise révèlent que la population est
cosmopolite. Par exemple à Kembong (village le plus peuplé), on note la présence d’autres groupes
ethniques. Bien que leurs proportions ne soient pas déterminées, ils sont constitués des résidents ou
des migrants provenant de la Région (Barondo, Oroko, Bayangi, Akwaya, Bakossi, Bakweri, ….), des
autres Régions (Bamileke, Beti, Bassa) et des pays voisins (Nigerians, Tchadiens).

Les populations locales s'expriment en langue Edjagham. Toutefois, le pidgin constitue
également un support de communication.

2.1.1.2. CARACTERISTIQUES SOCIO-CULTURELLES

a) L'organisation sociale

Parmi les communautés établies autour de la concession forestière 1086, on peut distinguer
deux formes d'organisation sociale : moderne et traditionnelle.

L'organisation moderne prend en compte le découpage administratif national. En effet, les 21
localités délimitées par la zone d'étude regroupent 21 villages à la tête desquels se trouve | un chef de
niveau local + fonction de

|

3° degré (ou chef du village). Ce dernier représente le pouvoir central,

sa démographie, le village peut être subdivisé en un ou plusieurs quartiers. Ainsi, les villages les plus
peuplés (Kembong, Ossing) en comptent respectivement seize et douze.

Du sommet à la base, le modèle d'organisation classique rencontré dans la plupart des
villages se présente ainsi qu'il suit : le chef du village, les notables, le(s) sous-chef(s) et les autres
membres de la communauté. En dehors de ce schéma, il existe dans certaines communautés à forte
concentration humaine un Conseil du village (Kembong) ou d’autres niveaux de responsabilités,
notamment : le(s) conseiller(s), le messager. le secrétaire de la chefferie.

L'organisation traditionnelle est fondée sur un ordre hiérarchisé qui s'occupe des problèmes
coutumiers appelé « Ekpe Society ». Le plus petit grade est le « Seseku », le chef du Ekpe correspond
au grade le plus élevé. Le foncti onnement du Ekpe n’est pas dévoilé aux non initiés. On a seulement
pu comprendre qu’à l’occasion de certains évènements graves comme le décès d’une notabilité, le
« Ekpe Society » se retire en forêt pour se préparer à une danse rituelle qui se déroule en public.
L'accès à cette portion de forêt reste interdit aux personnes non initiées durant cette période.

Entre ces deux instances de pouvoir, le chef de village reste l'autorité suprême.

Du fait des problèmes de sécurité liés à sa grande démographie, il convient de relever

l'existence d’une brigade de gendarmerie à Kembong pour le maintien de l’ordre et la sécurité
publique.

b) Religions et croyances

La laïcité de l’Etat du Cameroun, consacrée par la loi fondamentale, est parfaitement vécue
par les populations riveraines de la concession forestière 1086. En effet, la liberté de religion y est
très manifeste. Bien que fondées en majorité sur les enseignements du christianisme, les églises
foisonnent surtout dans les villages fortement peuplés comme Kembong, Mfuni, Ossing. Fort
heureusement, ces différentes confessions coexistent en harmonie. Le tableau 4 présente

l'appartenance religieuse des personnes enquêtées :

Tableau 3 : Appartenance religieuse des personnes enquêtées

Confession religieuse Effectif Pourcentage
Eglise Baptiste 21 8,6
Eglise Presbytérienne 97 39,75
Eglise du christ 2
Vie profonde 1
Eglise Catholique Romaine 51
Témoin de Jéhovah
Protestant
Eglise Apostolique 19
Bahola

Plein évangile 9

Animiste 7 2,9 ]
Adventiste 1 0,4
Eglise de la prophétie de Dieu 2 0,8
BCS ER 0,4
Chrétienne g 37
Bahaï 2 0,8
Non déclarée 13 5,3
Total 244 100,0
Source : Résultats d'enquêtes (2007)
Bien que la déclaration de chrétien ne renvoie pas à aucune église précise, on peut relever
d’après le tableau ci-dessus que les religions fortement implantées dans la zone sont

respectivement : l’église presbytérienne (39,75%) et l'église catholique (20,9%).
c) Vie associative

Les populations de la partie anglophone du pays ont une longue tradition dans le domaine du
Mouvement associatif et du développement communautaire. Bien avant la loi n° 92/006 du 14 août
1992 relative aux sociétés coopératives et aux groupes d'initiative commune (GIC) et à son décret
d'application n° 92/455/PM du 23 novembre

1992, plusieurs organisations existaient déjà dans cette localité. L'intérêt de ces regroupements est
souvent fondé sur les critères relatifs à l’activité des membres (production et commercialisation des
produits agricoles), l'épargne et le crédit (tontine), l'entraide et la solidarité, statut matrimonial
(association de femmes mariées), etc. La loi sus-évoquée est venue simplement renforcer et accorder
une base juridique à la plupart de ces organisations.

Au total, 54 GIC et 31 associations ont été identifiées au cours des enquêtes participatives
dans les différentes localités. La liste de ces diverses structures figure en annexe 10 du rapport
d'enquête socioéconomique joint au présent document.

L’encadrement des populations locales dans leurs activités est surtout perceptible à travers
les structures décentralisées du Ministère en charge de l'Agriculture (MINADER) et quelques projets.

L'on a dénombré quatre postes agricoles autour de l'UFA 11 001, respectivement à Bakogo,
Kembong, Ossing, Okoroba. On note également l'existence d’un poste vétérinaire à Kembong.

Par ailleurs, les autres structures (projets, ONG) œuvrent pour la conservation de la
biodiversité dans la zone, notamment : projet KORUP, PSMNR, GTZ, WCS, DFS, CFA, DED.

2.1.1.3. TENURE FONCIERE

D'une manière générale, il existe au Cameroun une situation hybride en matière de gestion
des domaines et des affaires foncières. Deux droits s’affrontent, le droit coutumier et le droit
moderne. Malgré l'existence de textes officiels définissant les conditions de la propriété foncière, ce
sont le plus souvent les régimes fonciers coutumiers traditionnels qui rendent mieux compte de la
réalité foncière locale.

En effet, la propriété foncière est liée à la première mise en valeur (droit de hache). Les droits
conférés par une première défriche se transmettent par héritage. Le patrimoine foncier ainsi mis en
valeur est géré par chaque chef de famille qui en connaît les limites et les localisations (exploitations
en production et jachères successives). Les terres vierges constituées de forêts primaires et de très
longues jachères sont la propriété commune du clan ou de la tribu. Les terres exploitées sont
obtenues essentiellement par héritage.

Dans les villages à faible densité (situés au sud de l’UFA 11 001), chacun a la liberté de faire
son champ partout dans cette zone à condition d’être la première personne à y travailler (forêt dense
ou vierge).

Plus au nord dans certains villages à forte pression humaine (Kembong, Mfuni, Ossing), les
problèmes fonciers commencent à se poser. Certaines familles n’ont plus de terres pour pratiquer
l’agriculture. Elles peuvent rechercher auprès des autres familles « des mandats d'usage ». Aussi
convient-il de noter que malgré ces difficultés, chaque famille trouve de l’espace pour cultiver.

2.1.1.4. CARACTERISTIQUES DEMOGRAPHIQUES
a) Données générales

Pour les besoins de notre étude, nous avons effectué une opération de dénombrement des
habitants des 21 villages riverains concernés. Le traitement des fiches de recensement a permis
d'obtenir une population totale de 13 437 habitants qui vivent dans 1 600 ménages, soit une taille
moyenne de 8 personnes par ménage. La répartition de cette population par âge et par sexe est
illustrée par le tableau 5 :

Tableau 4 : Répartition par sexe et par âge des populations riveraines de la concession forestière 1086

Sexe 0-15ans |16-30ans |31-50 ans 51-60ans | >60ans Total
Hommes 3 069 1655 1359 414 286 6 783
Femmes 2841 1830 1346 397 240 6654
Total 5910 3485 2705 811 13437

tendance nationale.

S'agissant de la répartition par sexe et par classe d'âge, le tableau 6 montre les résultats

suivants :

Tableau 5 : Répartition de la population par sexe et par classe d'âge dans les villages étudiés

Classe d'âge

Village 0-15 ans 16-30 ans 31-50 ans 51-60 ans 60 ans et + Total
HF H F H F H F H F
Bakut 44 51 14 16 15 19 4 6 8 5 182
Ekogate 24 25 4 20 11 11 L 0 2 0 101
Osselle 39 31 37 27 25 15 6 1 3 4 188
Mgbegati 73 63 34 34 40 29 6 9 5 4 297
Basu 31 21 13 11 2 3: 1 2 0 0 84
Abat 76 86 37 37 45 40 10 8 5 3 347
Bajoh 35 29 16 16 23 14 8 1 L 1 144
Okoroba 217] 244] 134| 148 82 96 21 18 4 0 964
Mbinda Tabo 66 63 31 31 28 27 < 9 à 0 267
Bakogo 103 117 63 82 58 54 16 9 6 7 515
Akak 94 76 65 53 62 64 23 25 6 4 472
Nkhogo 108 86 33 44 38 39 12 5 6 5 376
Ajayukndip 312) 319) 144] 153] 140) 101] 261 31 9 21] 1256
Njeke 31 27 18 14 12 9 5 8 4 2 130
Ewelle 158| 156] 104] 123 81 93 27 34 23 18 817
Kembong 665| 601, 379) 440| 279] 279 83 92 90 71 2979
Mfuni 318] 255] 159) 157| 118| 144 53 ST 47 49 1351
Ossing 364] 329] 190 253] 160| 148 51 49 38 23 1605
Talangaye 203] 170] 124] 102 78 88 30 15 21 19 850
Etinkem 46 51 27 43 43 40 LL 10 5 4 280
Bayip Assibong 62 41 26 26 19 33 11 14 0 0 232
3069] 2841| 1655| 1830| 1359] 1346| 414| 397| 286 240
Total 5910 3485 2705 811 526 13437

L'analyse du tableau ci-d

essus suscite quelques commentaires. Cette population présente une

structure pyramidale avec une base élargie et un sommet rétréci. Les personnes à charge (enfants de

moins de 16 ans) et les personnes âgées (60 ans et plus) représentent 47,9%. Les tranches d'âge
comprises entre 16 et 60 ans représentent 52,1% des effectifs. Cette catégorie intermédiaire de
personnes est appelée à prendre en charge les jeunes et les vieux (problèmes d'éducation, nutrition,

santé, …). Il s'agit principalement des actifs agricoles.

b) Quelques processus démographiques

Après le dépouillement des fiches d'enquête, nous avons obtenu les résultats suivants :

+. Nombre de naissances au cours des 12 derniers mois = 173

°__ Nombre de décès au cours des 12 derniers mois = 150

e__ Nombre d'immigrants = 227
e_ Nombre d'émigrants = 297

À partir de ces données, nous avons calculé les taux de quelques indicateurs démographiques

mentionnés dans le tableau 7 :

Tableau 6 : Quelques indicateurs démographiques

#%
Taux brut de natalité (TBN) 1,29
L Taux brut de mortalité (TBM) 1,12
Taux d’Accroissement Naturel (TAN) 0,17
Taux brut d’émigration (TBE) 2,21
Taux brut d'immigration (TBI) 1,68
Taux de migration nette (TMN) 0,53
Taux de croissance de la population (TCP) 0,7
D’après le tableau ci-dessus, il ressort que :
° le taux de croissance annuelle de la population obtenu (0,7%) est très inférieur à celui de
{INS, 2001) qui est environ de 2,87% ;
L . le solde migratoire est déficitaire du fait des personnes qui partent ailleurs plus qu’elles

n'arrivent. Dans la zone d'étude, il y a émigration nette.
2.2. LES ACTIVITES DE LA POPULATION

: 2.2.1. CARACTERISTIQUES GENERALES

D'une façon générale, les activités économiques des populations riveraines de l'UFA 11 001
tournent autour de la production rurale. Elles sont basées principalement sur l’agriculture. Les

produits vivriers contribuent à la sécurité alimentaire des populations dans les ménages, et dans

certains cas, la commercialisation du surplus de production génère quelques revenus substantiels.

: L'importance d’une activité économique peut être évaluée à travers plusieurs critères,
notamment le temps d'occupation, c’est-à-dire celui qu'on y consacre. Les tableaux 8a et 8b

montrent la répartition socio-professionnelle des personnes enquêtées selon l'activité à laquelle elles
consacrent d'habitude plus de temps au cours de l’année :

= Tableau 7 : Activités principales des populations riveraines de l'UFA 11 001

Activité principales Effectif Pourcentage
Agriculture 230
Petit commerce 9

Salarié

Cueillette 1 0,41

Autre (menuisier, maçon, ….) à 0,41
Total 244 100,00

Tableau 8 : Activités secondaires des populations riveraines de de l'UFA 11 001

Activités secondaires Effectif Pourcentage
Agriculture 77 31,56
Chasse 42 17,21
Elevage 41 16,80
Petit commerce 32 1311
Pêche 12 4,92
Artisanat 11 4,51
Cueillette 9 3,69
Sciage de bois 3 1,23
Salarié 2 0,82
Autre (menuisier, maçon, ….) 15 6,15
Total 244 100,00

Source : Résultats d'enquêtes

De ces deux tableaux, il ressort que l’agriculture est la principale activité qui occupe les
populations en plein temps (94,26%) ; la chasse constitue l’activité secondaire (17,21%).

2.2.2. LES ACTIVITES AGRICOLES

L'agriculture pratiquée autour de l’UFA 11 001 est de type extensif caractérisé par l’absence
de mécanisation, la faible taille des exploitations et une faible consommation des intrants.

Deux types de cultures sont pratiquées dans la zone : les cultures vivrières et les cultures de
rente comme le palmier à huile, le cacao, le café.

a) Les cultures vivrières

Elles sont cultivées d’abord pour la consommation familiale, mais les surplus sont vendus,
permettant ainsi de faire face aux autres charges des familles (habillement, santé, scolarité,
transports ….). On observe une gamme variée de spéculations (le manioc, le taro, le concombre, la
banane douce, la banane plantain, le maïs, ….). La culture de la pastèque est particulièrement
remarquable dans la région. Ces spéculations sont très rarement menées en culture pure. Les

agriculteurs ont développé des stratégies d’utilisation optimale de l'es travail fourni
8 PP. Pl

{notamment dans le souci de valoriser au maximum l'important travail
et le sarclage) et de la fertilité, par la pratique d'associations culturales.// *

Les cultures fruitières (oranger, safoutier) tiennent une place non négligeable, les oranges et
les safous entrent grandement dans le commerce des produits vivriers. Les gains monétaires dégagés
par la vente du surplus de ces produits vivriers sont évalués à 32 098 000 F CFA.

Les cultures de rente

Seulement 15,6% des personnes enquêtées cultivent encore le café {robusta), alors que 7% en
tirent des revenus. Globalement, la vente du café a généré 2 014 000 F CFA aux producteurs. Bien
que ces chiffres paraissent peu vraisemblables, le café parmi les cultures pérennes, a été quasiment
abandonné au recru forestier du fait de l’abandon des anciens mécanismes de soutien des prix au
producteur.

Depuis la libération des prix, instaurée dans les années 1990, les intermédi

res sont libres de
fixer les prix, ce qui a entraîné une forte baisse du prix d'achat du kilogramme. Dans la pratique, les
cultivateurs n’entretiennent plus leurs caféiers, mais ne font que cueillir s'ils pensent pouvoir vendre
et quand ils n’ont pas d’activité plus urgente. La contre-performance du café est heureusement
compensée par le regain de vitalité du cacao et du palmier à huile.

En ce qui concerne le cacao, les résultats d'enquête montrent que 82% des personnes
enquêtées sont propriétaires d’au moins une cacaoyère. Contrairement à d’autres zones de grande
production cacaoyère (Centre, Sud) où la cacaoculture est l’apanage du genre masculin, il faut relever
que les femmes s’adonnent activement à cette culture dans cette localité. La surface totale emblavée
est estimée à 659,15 ha pour une moyenne de 3,295 ha/exploitation. Pour l’ensemble des ménages,
le revenu monétaire global s'élève à 73 135 075 F CFA, le prix moyen d'achat du kilogramme au
producteur est de 575 F CFA. Ce revenu est nul pour 2,5% des exploitations. Il s'agit en fait des jeunes
plantations qui ne sont pas encore entrées en production.

La culture du palmier à huile connaît aussi un essor dans la localité non seulement à cause du
déploiement du Programme de Développement des Palmeraies Villageoises dans la Région, mais
aussi à cause de la forte demande qui provient du Nigéria voisin. En effet, 54,1% d’enquêtés sont
propriétaires d’une palmeraie. La surface totale emblavée est estimée à 296,315 ha pour une
moyenne de 2,245 ha/exploitation. Les gains monétaires procurés par la vente de l'huile de palme
sont estimés à 21 943 500 F CFA. Le prix du litre d’huile de palme varie de 275 à 600 F CFA. Cet essor
est encore accru par le bitumages des axes Bamenda-Mamfé- Ekop et bientôt l'axe Kumba-Mamfé.

A côté des exploitations familiales de petite taille, signalons à l'entrée du village Bajoh la
présence d’une palmeraie semi-industrielle d'environ 50 ha mise en place par une élite de la localité.

2.2.3. LA PECHE

Malgre la présence d’un réseau hydrographique. dense autour des PL riverai de la

la nasse, le filet et l’hameçon. Parmi ceux-ci, l'hameçon et le filet dominent : 14,75 % et 13,93 %
respectivement. Il arrive qu’un même pêcheur combine à la fois ces différentes techniques.

La pêche est destinée aux besoins d’autoconsommation (16%) ou simultanément à
l’autoconsommation et la vente (10,7%). Les espèces pêchées sont : les tilapias, les « poissons chats »
et les « poissons chiens ». Les revenus que procure l’activité de pêche varient globalement de 750 F à
540 000 F CFA annuellement. Le poisson est vendu aussi bien aux riverrains de l'UFA qu'aux
personnes venant de l'extérieur.

2.2.4. L'ELEVAGE

L'étude révèle que 51,23% de personnes enquêtées pratiquent l'élevage même si celles-ci ne
font nullement mention de l'élevage dans leur activité principale. En fonction du temps consacré,
l'élevage apparaît plutôt comme une activité secondaire (16,80%). 1 s’agit globalement d’un système
d'élevage traditionnel en divagation. Les animaux sont essentiellement de race locale et ne reçoivent
pas de soins vétérinaires.

Le cheptel est constitué de caprins (35,2%), de la volaille (21,3%), des porcins 14,3% et enfin
des ovins (1,2%). Les animaux d'élevage sont destinés plus à la commercialisation (35,2%) qu'à
l’autoconsommation (15,2%). Les revenus annuels estimés pour la vente des animaux varient de 4000
F à 375 000 F CFA pour la volaille ; 3 000 F à 750 000F CFA (pour les chèvres), 1500 F à 500 000F CFA
{pour les porcs), et enfin de 50 000 F à 125 000 F CFA (pour les moutons).

A certains endroits, il faut noter l’existence des petits élevages intensifs, notamment des
fermes avicoles (Talangaye, Nkhogo, Mfuni), et des porcheries à Ewelle, Kembong et Mfuni. Dans ces
élevages, les effectifs vont de 200 à 250 têtes (volaille) et de 5 à 20 bêtes (porcheries).

2.2.5. LA CHASSE

La chasse n’occupe pas une grande partie de la population. En effet, l’étude révèle qu’elle est
pratiquée par 23,8% des personnes enquêtées. Au regard de la fréquence de la chasse, 4,9%
d'enquêtés l’exercent rarement ; 7,4% la pratiquent tout le temps et 11,5% par saison.

La chasse est plus pratiquée en saison de pluie où les indices de présence des animaux sont
bien visibles. Les moyens de chasse utilisés sont : le piégeage par câble d’acier (9,8%), le fusil (5,7%)
ou les deux à la fois (7,8%). Le gibier est destiné à l’autoconsommation (9%) ou simultanément à
lautoconsommation et aux circuits de vente (14,3%). Dans ce cas, il est vendu sous deux
formes (fraîche ou boucanée), en entier ou en gigots.

Les revenus des personnes qui avouent tirer un profit monétaire des produits de chasse sont
estimés entre 7 500 F CFA et 500 000 F CFA annuellement. La clientèle es gaRsttuses

ca
riverains et des visiteurs. Les animaux qui font l’objet de la chass/sont p pri fpaléMent les

céphalophes, les pangolins, les singes, les porcs-épics et les aulacodes.

La chasse pratiquée en l’absence de permis (braconnage) est illégale. Cependant, il convient
de relever que le niveau de pression des populations sur les ressources fauniques n’est pas encore
alarmant. Comme il vient d’être mentionné plus haut, peu de personnes se livrent à la chasse. De
plus, les animaux protégés ne sont pas tués. Tout ceci semble être le fruit d’une longue sensibilisation
menée dans certains villages riverains par le projet Korup.

2.2.6. AUTRES PRODUITS RECOLTES EN FORET

Comme tous les peuples de forêt, la cueillette constitue une activité importante pour les
populations locales. Les produits forestiers non ligneux faisant l’objet de ramassage ou de collecte
dans le massif forestier concernent : les fruits, les légumes/feuilles, le vin de palme, les plantes
médicinales, les lianes, le rotin, le miel, les champignons, et bien d’autres.

Q Fruits

Lorsqu'on parcourt les villages riverains de la concession forestière 1086 pendant les mois de
mai à juin, on est très vite impressionné de voir devant presque toutes les concessions, l'exposition
des amandes de mangues sauvages « Bush Mango » au soleil en vue du séchage. Cette observation
est confirmée par le fait que sur 244 personnes interrogées, 70% ont été amenées à chercher les
fruits en forêt, notamment la mangue sauvage. Le ramassage des fruits est destiné exclusivement à la
vente (2%), l’autoconsommation (6,6%) ou simultanément à l'autoconsommation et la vente (64,3%).

En ce qui concerne principalement la mangue sauvage, on note une certaine forme
d'organisation de la commertialisation de ce produit. En effet, plusieurs intermédiaires parcourent
les villages pour collecter les amandes séchées de lrvingia gabonensis et les acheminent vers les
marchés plus attrayants du Nigeria voisin. Sur la base des déclarations, le revenu global ainsi procuré
aux ménages locaux est estimé à 5 278 000 F CFA.

°  Légumes/feuilles

Certaines feuilles prélevées directement en forêt à partir des plantes non cultivées
représentent un intérêt particulier pour les populations locales. La région de Mamfé est l’une des
zones écologiques où pousse exclusivement à l’état naturel le Gnetum africanum. Connu localement
sous le nom de Eru, les feuilles de cette liane font également l’objet d’une forte pression. En effet
52% de personnes enquêtées ont été amenées à récolter les feuilles de Gnetum en forêt au cours des
deux dernières années. Mises à part les habitudes alimentaires des peuples autochtones pour le Eru,
ce produit est également commercialisé vers les marchés cités plus haut. Le revenu global annuel
estimé localement auprès des ménages s'élève à 3 203 700 F CFA.

Ce niveau de revenus déclarés ne reflète vraiment pas la réalité en faisant un recoupage avec
des informations obtenues auprès de certaines personnes ressources. Si f

long de l’année. Les informations sont masquées parceque, les poplatiéns
conscientes du fait que toute personne désirant exploiter à but lucratif les

ligneux, doit au préalable obtenir de l'administration en charge des forêts un permis d'exploitation
des produits forestiers spéciaux.

° Vin de palme

Les résultats de l’étude Montrent que 43% de personnes enquêtées se livrent à la Cueillette du
vin de palme. Elle s'effectue à partir des troncs de palmier abattus. Dans les villages totalement
enclavés comme Basu, le vin de palme reste la principale boisson alcoolisée pour la population
résidente. Ailleurs, il constitue une boisson bon marché à côté des modèles de bières

Parfois considérées dans certains milieux forestiers comme un matériau de construction de
choix pour les cases traditionnelles, les lianes sont très peu sollicitées par les populations locales
(3,3%). La préférence semble être accordée au rotin.

l’auto-équipement (paniers, meubles, ….). L'étude montre que 41,4% de Personnes sont allées couper
le rotin en forêt ces deux dernières années.

* Autres produits

Ce sont des produits Saisonniers ou occasionnels dont la récolte est aléatoire, Ils sont destinés
à fournir un complément de nourriture à la population locale, une infime partie peut être vendue. Par
ordre d'importance, il s’agit essentiellement du miel (21, 3%), des vers blancs (10,7%), des termites
(9,4%), des champignons (5,3%) et des chenilles (1,6 %). Les vers blancs Sont recherchés au niveau
des palmiers abattus après l'extraction du vin. Les champignons sont recherchés en saison de pluie
sur les troncs d’arbres en décomposition.

2.2.7. COUPE D’ARBRES ET SCIAGE ARTISANAL

dernier étant d’ailleurs astreint au respect strict de la réglementation en vigueu

À travers les systèmes de production et les modes de vie des populations de la zone
forestière, il est établi que celles-ci sont toujours amenées à couper des arbres en forêt. Toutefois, les
motivations sont diverses. L'étude montre que :

° 66,4% de personnes enquêtées coupent des arbres pour créer de nouveaux champs ou
étendre leurs exploitations agricoles ;

+ 45,9 % coupent des arbres dans les plantations existantes pour le réglage de l’ombrage ;

° 27,0 % les coupent pour les besoins de construction (bois ronds comme poteaux de maison,
perches, …) et la fabrication d’objets divers {manches d'outils, mortiers, pilons, …).

En ce qui concerne les moyens utilisés pour la coupe des arbres et/ou le sciage de bois, 4,1%
d'enquêtés disposent d’une tronçonneuse personnelle, 21,7% ont accès à la tronçonneuse
communautaire, enfin 74,6% ont recours à l’utilisation de la machette et/ou hache.

Sur 244 personnes enquêtées, 5,7% déclarent pratiquer le sciage à but commercial. Les
essences exploitées sont principalement : l’Iroko, le Sapelli, le Moabi et le Bubinga. Ce sciage de bois
se fait sans titre d'exploitation, il s’agit donc d’une coupe illégale. Elle est exercée par les
ressortissants de six villages situés un peu plus au nord de l’UFA 11 001, à savoir : Nkogho,
Ajayukndip, Ewelle, Kembong, Ossing et Talangaye. Mais, il ne faudrait pas déduire que cette coupe
se déroule nécessairement dans ces villages. Les scieurs peuvent se déplacer pour exploiter le bois
vers le sud de l’UFA 11 001 qui présente un couvert forestier visiblement plus dense. C’est d’ailleurs

vers cette zone qu’on a observé quelques produits de sciage en bordure de route.

A côté de ces essences de valeur qui intéressent l'exploitant forestier, on a observé
{particulièrement à Osselle) un mode d'exploitation des ressources ligneuses sous forme de perches.
En effet, les tiges de petit diamètre de l'espèce Masularia acuminata (Rubiaceae) sont taillées à
environ 1 m et attachées en paquets de 40 pièces environ pour être acheminés vers les marchés du
Nigeria voisin.

2.2.8. L'ARTISANAT

La forêt constitue une source d'approvisionnement en matériaux de construction et de
matières premières pour la fabrication des objets d'art. Parmi les personnes enquêtées, 31,1%
pratiquent l'artisanat. Les produits forestiers utilisés sont : le rotin (22,54%), le bambou de raphia
(12,7%), les feuilles de raphia (10,24%) et le bois (8,6%).

Les objets d’art fabriqués sont principalement : les meubles de maison (chaises, lits), les outils
de transport (paniers), les nattes, les ustensiles de cuisine (pilons, mortiers) et les manches d'outils
(haches). Le revenu des objets vendus est globalement estimé à 1422 300 F CFA annuellement.

2.3. ACTIVITES INDUSTRIELLES

2.3.1. EXPLOITATION ET INDUSTRIES FORESTIERES

Les activités économiques de la Région du Sud-Ouest reposent sur un tissu industriel
indéniable particulièrement dominé par le secteur du pétrole et des plantations agro-industrielles :
CDC, PAMOL, DELMONTE. Aucune de ces entreprises n’est implantée dans le département de la
Manyu. Les activités industrielles qu’on observe autour de Mamfé sont celles de l'exploitation
forestière conduite sur le terrain par trois entreprises, à savoir : CAFECO (UFA11 005), SEFFECAM
(UFA 11 002, 11 004/11 003 et UFA 11 006), et SIENCAM (UFA 11 001). L'usine de CAFECO se trouve
à Nguti dans le département du Koupé-Manengouba. La société SIENCAM quant à elle a un projet de
construction d'une Usine à Bachuo Akagbe dans le département de la Manyu.

2.3.2. EXTRACTION MINIERE
Aucune activité d'exploitation minière n’est signalée dans cette zone.
2.3.3. TOURISME ET ECOTOURISME

Les activités touristiques sont presque inexistantes. Les sites pouvant faire l’objet des
attractions touristiques seront identifiées et mis en valeur.

2.4. EQUIPEMENTS ET INFRASTRUCTURES

L'amélioration du cadre et des conditions de vie des populations en milieu rural dépend du
niveau des équipements et des infrastructures existantes. En effet, l’un des objectifs du
Gouvernement est de promouvoir à travers les activités d'exploitation forestière, le développement
socio-économique des populations riveraines des forêts ouvertes en exploitation Les domaines
principalement concernés par les aspects infrastructures sont : le transport, l'éducation et le sport, la
santé, l’eau et l'électricité.

2.4.1. INFRASTRUCTURES ROUTIERES

La Région du Sud-Ouest et particulièrement la zone du projet a longtemps été très faiblement
dotée en infrastructures routières. Depuis quelques années, la situation tend à s'inverser avec
Principalement le bitumage de la Route Bamenda-Mamfé-Ekop ainsi que l'ouverture et l'entretien de
plusieurs pistes agricole notamment dans l'arrondissement d'Eyumodjock.

La route Kumba-Mamfé en passant par Konye-Manyemen-Nguti est actuellement en cours de
construction, ce qui va hautement améliorer les conditions de déplacement des communautés de la
zone.

L'ouverture de la route Ejiango-Abat (environ 34 Km) a fortement contribu
villages de la partie Sud de l'UFA. Plusieurs routes ont également été ouvértes p:
cette zone à la demande des communautés riveraines.

2.4.2. INFRASTRUCTURES EDUCATIVES ET SPORTIVES

Dans la zone d'étude, le système éducatif est de type anglo-saxon. Les enseignements sont
donnés uniquement en anglais.

En ce qui concerne l’éducation de base, La plupart des villages est doté d’au moins une école
primaire publique sauf Basu, Ekogate et Njeke. Ces trois villages sont d’ailleurs les moins peuplés
avec moins de 150 habitants chacun.

Ces écoles primaires sont à cycle complet et sont composés pour la majorité de quelques
salles de classe parfois inachevées et construites en terre.

Les élèves peuvent poursuivre leur scolarité dans quelques établissements secondaires
notamment aux CES de Bakogo et Ossing ou dans le village le plus peuplé Kembong qui dispose d’un
lycée.

Dans ce registre, on peut également signaler la présence d’un CEAC (Centre d'Education et
d'Action Communautaire) à Ajayuk-Ndip.

Il n'existe véritablement pas d'infrastructures sportives au niveau des villages. Les cours
d'école en général tiennent lieu d’aire de jeu pour le football.

2.4.3. INFRASTRUCTURES SANITAIRES

La carte sanitaire de la zone d'étude compte très peu d’infrastructures. Sur l’ensemble des 21
villages, on dénombre 6 centres de santé dont 3 fonctionnels : Kembong, Ewelle, Bayip Assibong ; les
trois autres ont cessé de fonctionner : Bakogo (2006), Akak et Ajayukndip (2001). Dans les formations
sanitaires encore fonctionnelles, la qualité du service n’est pas toujours assurée. Les problèmes de
personnel et du renouvellement des stocks de médicaments se posent.

2.4.4. AUTRES INFRASTRUCTURES ET EQUIPEMENTS
e L'électricité

Parmi les 21 villages de notre zone d'étude, 7 seulement sont reliés au réseau électrique
conventionnel de moyenne et basse tension de la société ENEO. Les localités les mieux desservies
sont toutes situées au nord de l'UFA 11001. Il s'agit de: Kembong, Mfuni, Ossing, Ajayukndip,
Talangaye, Ewelle, Njeke. Pour leurs besoins d'énergie notamment l'éclairage, les populations sont
obligées de recourir à la lampe tempête, bien que le prix du litre pétrole lampant ne cesse
d'augmenter.

, AT
+ L'eau potable 32

Sur le terrain, on a constaté que la plupart des villages riverains de PUFA 11 OOT sè.trouve

proximité d’un cours d’eau. Pour les fondateurs desdits villages, la présénce d’un cours:d’e:

l’une des conditions pour choisir ces lieux d'implantation. Les ressources naturelles en eau sont donc
abondantes. Toutefois, cette eau n’est pas toujours propre à la consommation humaine. En matière
d'approvisionnement en eau potable, 38,1% des villages concernés y ont accès à travers des petits
systèmes d’adduction, des puits ou des sources aménagées.

Les trois villages les plus peuplés (Kembong, Ossing, Mfuni) appartiennent à ce groupe. A
Ajayuk-Ndip, une adduction d’eau SCANWATER a été construite dans le passé (1989) mais elle n’est
plus fonctionnelle. Le château d’eau qui avait été aménagé se trouve au Nord Est de l'UFA. Les
populations pratiquent l’agriculture autour de cette zone. Le projet Korup avait entrepris de fournir
de l’eau potable dans les villages de Osselle (1986), Basu (2000), mais ces efforts sont restés vains
puisque ces infrastructures n’ont pas fonctionné, tout comme le puits installé à Akak (2006) par les
services du Ministère de l’Eau et de l'Energie.

En tout état de cause, les cas de maladies d’origine hydrique sont fréquents au sein de la
population comme le cas de la dysenterie amibienne.

À Okoroba, il existe un dispositif de pompage destiné à mettre l’eau sous pression. Même s’il
faut douter de sa potabilité, cette eau est uniquement distribuée dans le camp des ouvriers de
l’entreprise.

2.5. PRIORITES DE DEVELOPPEMENT

Les besoins de développement exprimés au cours des entretiens collectifs (réunions en
assemblée plénière par l’ensemble des composantes de chaque communauté ainsi que leur
classification globale au sein d’une même communauté villageoise sont consignées dans les annexes
9a et 9b du rapport socio-économique joint au présent document.

D'une façon générale, l'aspiration des populations locales tient à l'amélioration de leur cadre
de vie. Les besoins collectifs exprimés sont très variés. Parmi ceux-ci, l'aménagement des points
d’eau potable tient la première place (18,1%), suivi des problèmes liés à la santé et à l'éducation,
16,19 % et 13,33% respectivement. L’électrification rurale, l'amélioration des infrastructures
routières et socio-récréatives (foyer culturel ou communautaire) représentent 11,42%, 11,42% et
10,47%.

Les autres besoins exprimés, notamment : l'aménagement des aires de jeu (terrain de
football}, l'acquisition des tronçonneuses, la création d’une unité administrative (Kembong), la
construction des fours pour séchage de cacao, la construction des bâtiments de marchés périodiques,
le matériel agricole, l'emploi des jeunes dans la société d'exploitation forestière, occupent chacun
moins de 3 %.

3. ETAT DE LA FORET

3.1. HISTORIQUE DE LA FORET

3.1.1. ORIGINE DE LA FORET

Le plan d'affectation des terres encore appelé plan de zonage du Cameroun méridional a
défini deux domaines forestiers :

- Un domaine forestier non permanent encore appelé domaine à vocations multiples ou
zone agroforestière qui est le domaine d'activités agricoles des populations et
d'attribution des forêts communautaires, des petits titres d'exploitation et d’une catégorie
de ventes de coupe. C’est aussi le domaine où se déroulent les coupes de sauvetage qui
font suite à la réalisation de certains grands projets agropastoraux ;

- Un domaine forestier permanent constitué des aires protégées, des réserves forestières
et des Unités Forestières d'Aménagement (UFA) ainsi que des forêts communales dont
l'exploitation se fait conformément aux prescriptions d’un plan d'aménagement approuvé
par l'administration en charge des forêts. Dans ce domaine l'administration forestière
peut attribuer certaines ventes de coupe réservées exclusivement aux camerounais.

L'UFA 11 001 fait donc partie du domaine forestier permanent et plus particulièrement du
vaste ensemble de la forêt domaniale de production. Elle se trouve dans la zone de forêt dense

humide sempervirente à Cesalpinaceae dominantes et à Myristicaceae plus importante à moyenne
altitude (<800 m).

3.1.2. PERTURBATIONS NATURELLES OU HUMAINES

Ce massif forestier avait déjà fait l’objet d’une exploitation sous forme de licence (carte 2). Il y
a été en effet attribué la licence n° 1724 à la société forestière MUKETE PL. le 08 mars 1980. Cette
licence avait expiré le 08 mars 1985. Sa superficie était de 114 650 ha et elle couvrait toute l’UFA.

Cette UFA est aussi perturbée par les travaux anthropiques du fait de sa proximité avec
certains axes routiers et des villages. Elle est même traversée dans sa partie ouest par une route
reliant le village Echitako à Bakut et Mgbagati.

Ces perturbations avaient déjà été évoquées par le CENADEFOR à travers la carte écologique
du couvert végétal du Cameroun établie en 1995 par interprétation des images satellites landsat et
par des contrôles de terrain. En effet, cette carte avait établi que ce massif forestier était couvert par
une forêt dense humide sempervirente à Césalpiniaceae dominante. Mais on y retrouve également

des auréoles de forêts denses sempervirentes dégradées.

Fe

SSS

La carte 3 présente la localisation des assiettes de coupe exploitées par TRC.

Carte 3 : Localisation des assiettes de coupe exploitées pendant la convention de TRC

820000

3.2. TRAVAUX FORESTIERS ANTERIEURS

Les travaux forestiers antérieurs réalisés dans ce massif forestier sont ceux de l'inventaire
forestier national de reconnaissance réalisés par l'ex Office National de Développement des Forêts.
Cet inventaire était un sondage à deux degrés.

Un autre inventaire national a été réalisé de 2004 à 2005 par le Ministère en charge des forêts
avec l'appui technique et financier de la FAO. Le dispositif de sondage présentait un sondage
systématique stratifié réalisé sur l’ensemble du pays. Le territoire national a été subdivisé en deux
grandes strates. Les deux strates ont été sondées à des taux différents en raison de l’objectif initial
d’avoir plus d'informations sur la zone forestière. On a ainsi eu :

* une strate septentrionale constituée de formations végétales ouvertes telles que les savanes
humides et sèches et les zones montagneuses É
°__une strate méridionale constituée des formations forestières.

Dans la strate forestière, les unités d’échantillonnage étaient disposées de manière
systématique à chaque 30’ de latitude Nord et 15’ de longitude Est.

Cette UFA se trouve, suivant cet inventaire, en zone de forêt dense sempervirente qui couvre
une superficie de 7 768 206 ha et représente 16,3% du territoire national. Selon les résultats de
l'inventaire national, l’on peut y prélever 347,7 m° par hectare pour les essences principales de
diamètre supérieur ou égal à 20 cm. Le volume exploitable quant à lui pour les mêmes essences est
estimé à 62,6 m° par hectare. Il est constitué en majorité des essences suivantes par ordre
décroissant d'importance : le Fraké, l’Emien, l’Ayous, le Tali, l’Ilomba, l’Alep, le Fromager, le Dabema,
le Sapelli, le Padouk rouge et l’Azobé.

3.3. SYNTHESE DES RESULTATS D’INVENTAIRE D'AMENAGEMENT

L'UFA 11 001 a été sondée en une seule unité de compilation. Le sens du réseau
hydrographique est imposé par l'orientation de l'écoulement du cours d’eau Munaya qui est le plus
grand cours d’eau de la localité et qui coule dans le sens sud-nord. Le plan de sondage proposé à cet
effet a été approuvé par l'administration en charge des forêts.

Cet inventaire d'aménagement a été réalisé par GRACOVIR International Sarl, agréé aux
inventaires forestiers, à un taux prévisionnel de 0,87% avec 967 placettes de comptage pour une
superficie à sonder de 483,3 ha.

Sur le terrain, 946 placettes ont été effectivement sondées pour une superficie de 473 ha. Le
taux de sondage effectivement réalisé est de 0,85%. Ce taux est supérieur au minimum de 0,5% exigé

par l’administration.

3.3.1. CONTENANCE

Quinze strates forestières ont été identifiées dans ce massif (carte forestière). Nous notons
que certaines d’entre elles n'ont été que très peu sondées voire pas en raison de la méthodologie
appliquée et de leur faible taille (équidistance des layons). Les superficies de ces strates ainsi que le
nombre de placettes effectivement sondées par strate sont contenus dans le tableau 11. Les strates
cartographiques qui ont été repérées sont présentées sur la carte 4.

Il ressort de l'analyse de ces données que ce massif forestier ne dispose pas de Marécage
Inondé en Permanence donc les cours d’eau qui s'y trouvent, sont encaissés. En conséquence, ce
massif forestier est accidenté et cela se justifie par une proportion non négligeable de zones
inaccessibles (environ 6% de la superficie de l’UFA).

Tableau 9 : Liste des strates sondées

Ca Terrain

DHSb 273 16 076,1 28,53
DHS d 93 5 363,3 9,66
DHS CHP b 63 3 677,6 6,31
DHS CPb 9 996,2 1,69
DHS CP d 124 7 158,9 13,33
DHS bin 74 1 651,9 3,23
DHS d'in 23 1 499,8 2,72
SECONDAIRE ET CULTURE
SAb 20 551,9 0,94

534,6

| HYDROMORPHE

Carte 4 : Carte forestière de l’UFA 11 001

510000 520000 530000 540000
—— 1 —

Ë Le
ë ë
ë È

LEGENDE
[2] imite de lUFA
ec:
DHS CHP b F
DHS CP b
D DHS CP d
OO 0:5:
© 0H
D c+s4
OO 0H
| Or |

590000
us

590000

580000
580000

D sco
€ SA CP d

ep ar

1:200 000
Kilometers
0 1,252,5 5 7,5 10

570000

——
510000 520000 530000

3.3.2. EFFECTIFS

Tous les arbres dont le diamètre était supérieur ou égal à 20 cm ont été mesurés et classés

selon leur valeur commerciale.

Les données d'inventaire ont été compilées à l’aide des tarifs de cubage de la phase | de
l'inventaire national de reconnaissance. Les essences inventoriées ont été regroupées en classes
d'amplitude 10 cm selon leur Diamètre à Hauteur de Poitrine (DHP).

Les données collectées sur le terrain ont été saisies et traitées avec le logiciel TIAMA.

Les effectifs inventoriés par essence principale toutes strates forestières confondues sont
contenus dans le tableau 12 :

Tableau 10 : Table de peuplement des essences principales toutes strates forestières confondues
pour l'UFA 11 001

Abam fruit jaune 50 0,5
Acajou de bassam 80 0,7
Aïiélé / Abel 60 0,7
Alep 50 0,4
Andoung brun 60 0,5
Andoung rose 60 0,5
Aningré A 60 0,5
Aningré R 60 0,5
Ayous / Obeche 80 0,9
Azobé 60 0,35
Bahia 60 0,5
Bété 60 0,5
Bilinga 80 0,4
Bossé clair 80 0,5
Bossé foncé 80 0,5
Bubinga rouge 80 0,45
Dabéma 60 0,5
Dibétou 80 0,7
Doussié blanc 80 0,4
Doussié rouge 80 0,4
Ekaba 60 0,5
Ekop léké 60 0,5
Ekop naga akolodo 60 0,5
Ekop naga nord-ouest 60 0,5
Ekop ngombé grandes feuilles 60 0,5
Emien 50 0,9
Eyong 50 0,4
Faro 60 0,7
Faro mezilli 60 0,7
Fraké / Limba 60 0,7
Framiré 60 0,7
Fromager / Ceiba 50 0,9
Gombé 60 0,5
llomba 60 0,7

_ Iroko 100 0,5 3833 235
Kossipo 80 0,5 1157 883
Kotibé 50 0,4 6 250 1017
Koto 60 0,5 1390 115
Longhi 60 0,5 49 476 370
Lotofa / Nkanang 50 0,4 2103 717
_ Moabi 100 0,4 2295 365
Movingui 60 0,5 9173 2015
Mukulungu 60 0,4 235 235
_ Naga 60 0,5 11 112 5131
Niové 50 0,4 76 708 4143
Okan 60 0,4 10 443 7390
Onzabili K 50 0,6 9 510 4245
Onzabili M 50 0,6 111 111
Padouk blanc 60 0,45 15 000 786
. Padouk rouge 60 0,45 51526 11 902
Sipo 80 0,5 737 388
Tali 50 0,4 25 721 20 461
Tiama 80 0,5 532 0
Tiama Congo 80 0,5 3713 407
Zingana 80 0,4 14852 888

De l'analyse de ce tableau, il ressort que 55 essences principales ont été effectivement
= inventoriées. Elles font au total 869 445 tiges. Il apparaît que 26,76 % de cet effectif est exploitable.
Par ailleurs, 62,37% des effectifs inventoriés est représenté par 10 essences principales qui sont dans

rouge, le Dabéma, l’Ekop naga akolodo, le Longhi, l’Azobé, le Doussié rouge et le Tali.

l'ordre décroissant de leur représentativité (diagramme 3) : le Niové, l’lomba, l’Alep, le Padouk

Cette représentativité remarquable de ces dix essences sur toutes les essences principales

inventoriées ne remet pas en cause la diversité spécifique de ce massif forestier, mais, elle traduit de

façon évidente la faible représentativité numérique de certaines essences principales.

001

Resle

Tali

Doussié rouge
Axobé

Longni

Ekup naga akoluder
Dahéma

Padouk rouge
Alep

lombs

Niové

RE EE 6e

| PT

EE : 5
LES
SR : ©
DURE :7
DR 5°
ERRRE 5°:
DRE :7:
BR :7c
RE :°

a00 300 1960

mPourcentage

25,00

30,00

Diagramme 2 : Représentativité des effectifs des essences principales inventoriées dans l'UFA 11

= De l'analyse de cet histogramme, l’on note une prédominance du Niové. La carte 5 illustre
clairement que les essences principales inventoriées sont réparties dans tout le massif.

Les tiges exploitables quant à elles sont représentées principalement par l’Ilomba, le Dabéma,
V’'Ekop naga akolodo, l’Azobé, le Tali, l’Alep, le Padouk rouge, l’Emien, le Fromager et l’Eyong. On
constate que le Niové, le Longhi et le Doussier Rouge ont été remplacées par l’Emien, le Fromager et
l’Eyong.

La carte 6 qui présente la distribution des tiges exploitables montre deux pôles de
concentration au nord et au sud de l’UFA. La partie centrale est un peu plus pauvre. Cette partie
regroupe les assiettes de coupe de la convention précédente. Elle a également été parcourue par
l’exploitation forestière autour des années 1996.

Diagramme 3 : Représentativité des essences exploitables de l'UFA 11 001

PR

… Fromager /Ceiba SSSR 2,25
Emien DRE 4,50
Padoukrouce SSI 5.12

Ekopnaga akolcdo  DSSSSINNNEE 0,40
= Debéme SSSR 10,47
lobe BSSNSSSSESEEN :0,72

0,00 5,00 10,00 15,09 20,00 25,00 30,00

m Pourcentage

Carte 5 : Distribution des tiges des essences Principales dans J'UFA 11 001 (tiges/ha)

ES

Lesuso

CT

CAT

rec sure

Carte

6 : Distribution des tiges exploitables des essences principales pour l'UFA 11 001(tiges/ha)

EPS

7

Er
+

ET

626650

G06050

507000

587050

CEE

La structure diamétrique générale de ce peuplement est donnée par le diagramme 5 ci-après :

Diagramme 4 : Distribution générale des effectifs des essences principales inventoriées par classe
de diamètre toutes strates forestières confondues de toute la concession

Effectifs

Classes de diamètre

Cette distribution générale en exponentielle décroissante à pente plus ou moins forte
présente la forme d’un J inversé, bien que la première classe présente un déficit. C’est une

distribution d’un peuplement forestier en équilibre donc à régénération constante dans le temps.

Cet équilibre général s’observe pour certaines essences. Leurs structures diamétriques sont

présentées dans les diagrammes ci-après.

e Structures en exponentielle décroissante à pente plus ou moins forte

123456789018

Giassesde diamètre]

Effectif

BOSSE FONCE

123456780008

Classes de diamètrd

Effaatife

DOUSSIE BLANC

12345678901264
Giassesde diamètrd

ANDOUNG ROSE

123456780012184
Classesde diamètrd L

1234560789 01P84

Classesce diamètre]

IROKO AIELE/ABEL
12354567es0ne0u 12245678 01e0u 128456789020
Ciassseds iamètrd Ciessssde d'amtrd Ciassesde diamètrd
ns |
EKABA PADOUK BLANC NIOVE
rotoereemrens | 123456759012 1234s5678s0ne84
Ciassesde aiamètr Ciacsesde diamètrd Classe ciamètrd
e _Les structures diamétriques en cloche
OKAN ACAJOU DE BASSAM DIBETOU

123456789010 %
Classesde diamètrd

KOTIBE EYONG
à È Î
ë Ë Ë
12945678001P84 12345878001%84 123456700028
en Ciasss de ciemètrd Classsace aamètrd
MOVINGUI BILINGA
È 200 —_—_—_— ;

12345678001e8R4

Giassesce diamétrd

1235456780 0nvmm
Cisssesce diamètr]

189 oi

FRAKE/LIMBA

EMIEN FARO
Ë Ë
ias4sereo nest Vrsesersoonr du 29456700 0mm8u
Gamesésdian “ casesisaante] Ctreosdedamét-d
TALI ILOMBA EKOP NAGA AKOLODO
Ë Ë

123456785012

Glassesde diamêt re

1234567890n2%8%
Glassesde diamètrd

12345678901v84

lassesde diamêtr]

Efoctir

NAGA

1234567890nvm4

EKOP NAGA NORD-OUEST

1234587890n204

12345678s0nvm4u

Classesde diamètre Classesde diamètrd Classesde diamètre
PADOUK ROUGE
123456076901e84 123456769010
classesdediamètrd) Ciassesde dlamètrd
+ La structure en exponentielle décroissante à pente forte
ONZABILI K

1294567880#%484

Effoctifr

Classesde diamétrd

123456768012 8M

Classesde diamètre

Eftoatifr

Effectif

123456718001 2t#84
Classesde diamètra]

e La structure très étalée

Etoetiér

AYOUS/OBECHE

1234507890 0ne84
Ciasesde giamètre|

BETE

12345678e10umtm4
Classesde diamètre

Etfeatitr

1234567890n284

Classesde diamètr

Effectif

1234567800nvmu
Classesde diamètrd

Etfeanite

1234567890 0n%264u
Classesde ciamètrd

Eftoctiér

123456781024
Casse dorèt]

Etfoetits

TIAMA CONGO

1234567890nv84
Ciassescediamétrd

ANINGRE R

12345678001v84
Classesde diamètrd

ANINGRE À

1234567680 0ne84

Sete dans

RSS
LE &

êef

Fi

etc

Bis,

BUBINGA ROUGE LONGHI LOTOFA/NKANANG

3 0 # 20000 È
& 25000 je Ë
100 5 20000 ë
15000
” 10000
500 DR
o 0 44) — — ——
120456760084 1234506760 0nR 84 12046700 vnve
Giasosde diamètre Classes ami assesde damétr])
ANDOUNG BRUN GOMBE KOTO
à 200 $
Ë 1000 Î
| Fe Ë
| 800
| 20
| | 200
sl ms : Eee
LL 123456789012 84 12384567 891011121834 1234567 89 1011 121814
Crasosddiamäir lssssde iamètr] lasse dambtrd
MUKULUNGU ZINGANA ABAM FRUIT JAUNE
— |
Ë
10456786 wim im trousse rennes
= Clssdediamétrd Clsssde iemètr] Games damètrd
EKOP NGOMBE G. F. FARO MEZILI ONZABILI M

Etfoctitr
Efoauitr
Efoesiér

sa s6ras0nvsu 12345676001rm% 1234567890n2814

Giassesde diamêtrd (Classes de diamètre Classesde ciamètre

On constate dans l’ensemble qu’il y a plus d’essences qui présentent une distribution en
cloche et celle en structure étalée. Ceci explique la décroissance observée sur la première classe de
diamètre dans la distribution générale et signale un déficit de régénération pour lequel il faudra des

prescriptions sylvicoles particulières.

3.3.3. LES ESSENCES ENDEMIQUES

Certaines essences inventoriées, selon les travaux réalisés par J. VIVIEN et J.J. FAURE sur la
description des espèces floristiques du Cameroun, doivent se retrouver en petite tache dans cette
UFA. Celles non exploitables, donc ne faisant pas partie des essences principales, ne seront pas
évoquées ici car elles ne seront pas coupées.

3.3.4. CONTENU

Les volumes des différentes essences ont été calculés sur la base des tarifs de cubage de la
phase 3 de l'inventaire national.

De la distribution générale des volumes des essences principales inventoriées par classe de
diamètre dans ce massif forestier, il découle la table de stock suivante (tableau 12) pour toutes les
strates forestières confondues.

Tableau 11 : Table de stock toutes strates forestières confondues

|Essenc
Abam fruit jaune 50 186,32 0,00
Acajou de bassam 80 21434,87 6819,51
Aïélé / Abel 60 39348,36 23141,24
Alep 50 182693,91 74371,44
Andoung brun 60 2656,95 1006,91
Andoung rose 60 24008,07 14375,46
Aningré À 60 7443,09 0,00
Aningré R 60 5607,04 0,00
Ayous / Obeche 80 70,41 0,00
Azobé 60 176467,19 143004,39
Bahia 60 15375,84 1898,72
Bété 60 392,19 0,00
Bilinga 80 25723,97 10657,39
Bossé clair 80 889,11 0,00
Bossé foncé 80 21543,24 2752,74
Bubinga rouge 80 176,12 0,00
Dabéma 60 222166,94 160259,51
Dibétou 80 55398,93 11748,35
Doussié blanc 80 31179,15 910,64
Doussié rouge 80 52262,11 2023,59
Ekaba 60 48424,79 2609,72
Ekop léké 60 21355,27 9094,98
Ekop naga akolodo 60 200786,79 133836,05
Ekop naga nord-ouest 60 17560,49 13377,16
Ekop ngombé grandes feuilles 60 1546,11 727,79
Emien 50 70411,14 44172,04
Eyong 50 63245,54 40064,20
Faro 60 16502,78 14587,77
Faro mezilli 60 543,45 543,45
Fraké /Limba 60 58237,66 22660,74
Framiré 60 19924,59 15858,78
Fromager / Ceiba 50 80617,72 75607,78
Gombé 60 5114,47 1676,10

Ilomba 60 239619,12 124758,85 9,59 9,46
Iroko 100 14683,35 2752,78 0,59 0,21
Kossipo 80 13417,54 12210,96 0,54 0,93
Kotibé 50 2487,51 405,06 0,10 0,03
Koto 60 3348,34 450,03 0,13 0,03
Longhi 60 31606,78 3094,06 127 0,23
Lotofa / Nkanang 50 4939,83 3627,04 0,20 0,27
Moabi 100 13140,79 6273,30 0,53 0,48
Movingui 60 21763,60 9883,60 0,87 0,75
Mukulungu 60 2785,98 2785,98 0,11 0,21
Naga 60 42843,68 29759,12 171 2,26
Niové 50 147158,13 13016,52 5,89 0,99
Okan 60 69071,01 61561,37 2,76 4,67
Onzabili K 50 28121,14 17901,51 113 1,36
Onzabili M 50 336,09 336,09 0,01 0,03
Padouk blanc 60 31962,93 4180,40 1,28 0,32
Padouk rouge 60 149320,77 56785,95 5,98 4,31
Sipo 80 6480,13 5709,74 0,26 0,43
Tali 50 126759,03 115309,26 5,07 8,74
Tiama 80 1527,64 0,00 0,06 0,00
Tiama Congo 80 11290,08 5003,34 0,45 0,38
Zingana 80 46580,16 8333,24 1,86 0,63
1

Il ressort de l’analyse de cette table que les essences principales inventoriées dans tout le
massif présentent un volume brut total de 2 498 538 m° dont 52,79 % (1 318 925 m°) est exploitable.
Ce volume brut total est constitué à 63,8% par dix essences que sont l'Ilomba, le Dabéma, l’Ekop
naga akolodo, l’Alep, l’Azobé, le Padouk rouge, le Niové, le Tali, le Fromager / Ceiba et l’Emien
comme l’illustre le diagramme 6.

Diagramme 5 : Représentativité des volumes bruts totaux par essence principale toutes strates
forestières confondues dans l’'UFA 11 001

_—Dabéma

Ekop naga
akolodo
8%

J ue
i / Réeeteue
Fromager / Ceiba Padouk rouge w

3% 6%

Le volume brut exploitable quant à lui est constitué à plus de 75% de dix essences parmi
lesquelles, nous retrouvons celles citées plus haut à l’exception du Niové remplacé par l’Okan comme
le présente le diagramme 7 ci-après.

Diagramme 6: Représentativité des volumes bruts exploitables par essence principale toutes
strates forestières confondues dans l’'UFA 11 001

Fromager / Coiba
6%

Le volume brut exploitable moyen est de 23,73 m° par hectare. Il est de loin inférieur à la
moyenne de 54 m° par hectare de l'inventaire national de 2005. Ce qui démontre que ce massif est
relativement pauvre par rapport aux autres forêts du même ensemble.

3.4. PRODUCTIVITE DE LA FORET

3.4.1. ACCROISSEMENTS

Les accroissements utilisés dans cet aménagement sont ceux des fiches techniques annexées
à l'arrêté 0222. Ils sont donnés dans le tableau 14 ci-après pour les essences principales inventoriées.

Tableau 12 : Les accroissements des essences principales inventoriées

Azobé 1106 60 0,35 Movingui
Doussié blanc 1111 80 0,4 Andoung brun
Doussié rouge 1112 80 0,4 Dabéma
Kotibé 1118 50 0,4 Ekaba

Moabi 1120 100 0,4 Gombé
Bubinga E 1207 80 0,4 Koto

Eyong 1209 50 0,4 Mambodé

Lotofa / Nkanang 1212 50 0,4 Naga 1335 60 0,5
Alep 1304 50 0,4 Naga parallèle 1336 60 0,5
Bilinga 1308 80 0,4 Abam à poils rouges 1402 50 0,5
Niové 1338 50 0,4 Abam fruit jaune 1409 50 0,5
Okan 1341 60 0,4 Ekop léké 1596 60 0,5
Tali 1346 50 0,4 Ekop naga akolodo 1598 60 0,5
Zingana 1349 80 0,4 Ekop naga no 1599 60 0,5
Omang bikodok 1868 50 0,4 Ekop ngombé gf 1600 60 0,5
Bubinga rouge 1206 80 | 0,45 Ekop ngombé m 1601 60 0,5
Bubinga rose 1208 80 | 0,45 Onzabili K 1342 | 50 0,6
Padouk blanc 1344 60 | 0,45 Onzabili M 1870 | 50 0,6
Padouk rouge 1345 60 0,45 Acajou gf 1101 80 0,7
Bété 1107 60 0,5 Acajou blanc 1102 80 0,7
Bossé clair 1108 80 0,5 Acajou de bassam 1103 80 0,7
Bossé foncé 1109 80 0,5 Dibétou 1110 80 0,7
Iroko 1116 100 0,5 Framiré 1115 60 0,7
Kossipo 1117 80 0,5 Bongo H (Olon) 1205 60 0,7
Sapelli 1122 100 0,5 Aiélé / Abel 1301 60 0,7
Sipo 1123 80 0,5 Faro 1319 | 60 0,7
Tiama 1124 80 0,5 Fraké / Limba 1320 60 0,7
Aningré À 1201 60 0,5 llomba 1324 60 0,7
Aningré R 1202 60 0,5 Ayous / Obeche 1105 80 0,9
Bahia 1204 60 0,5 Emien 1316 | 50 0,9
Longhi 1210 60 0,5 Fromager / Ceiba 1321 50 0,9
Ces accroissements sont constants par classe de diamètre. En réalité, cela n’est pas justifié car

dans la pratique, ils sont le plus souvent élevés pour les arbres de petit diamètre et diminuent au fur
et à mesure que les diamètres augmentent.

3.4.2. MORTALITE

Elle est définie ici comme étant la mort naturelle normale des arbres. Dans une forêt naturelle
en équilibre, cette mortalité est très élevée chez les jeunes tiges et diminue au fur et à mesure de
leur croissance. Elle devrait de ce fait varier par classe de diamètre.

Elle a été toutefois fixée dans les fiches techniques de l'arrêté 0222 par l'administration en
charge des forêts à un taux constant de 1% du peuplement résiduel pour toutes les classes de
diamètre.

3.4.3. DEGATS D'EXPLOITATION

Les activités d'exploitation occasionnent souvent des dégâts sur les arbres qui restent sur
pieds. L'intensité de ces dégâts varie en fonction des opérations forestières. Parmi les activités
dégâtrices, nous pouvons citer en premier l’ouverture des routes et des parcs à rumes.. $

ue ZeSeLIOUr S
débardage, de l'abattage et d’autres activités telles que l’ouverture des layohs®i
matérialisation des limites extérieures du massif et des assiettes de coupe. & à

lêe/
(EE:

{20

Ces dégâts ont été fixés par l’administration en charge des forêts dans l'arrêté 0222 à un taux
constant de 7% du peuplement résiduel.

Es “É ?

Ie PoRÉÉ

4. AMENAGEMENT PROPOSE
4.1. OBJECTIFS D'AMENAGEMENT

Le plan de zonage couvre peu à peu toute la partie méridionale du Cameroun. Il définit un domaine
forestier non permanent constitué des terres à vocations multiples et un domaine forestier
permanent constitué des forêts domaniales et des forêts communales. L'objectif à court et à long
terme de l'aménagement des forêts du domaine forestier permanent est la production soutenue et
durable du bois d'œuvre.

L'UFA 11 001 s'inscrit dans cette logique. Elle vise à assurer une production soutenue et
durable du bois d'œuvre. Mais, pour que l’aménagement de ce massif soit durable, l’on tiendra
compte également des autres ressources (faune, PFNL, .), des autres fonctions de la forêt
(protection, conservation, recherche, ….) et en faisant en sorte qu’elle contribue à l'amélioration des
conditions de vie des populations. Il a comme objectifs spécifiques :

“La réalisation des affectations à l'intérieur du massif sur la base des normes d'intervention
en milieu forestier et en fonction des strates forestières cartographiées ;

“ La mise en place d’un système de gestion de chaque série issue de l’affectation des terres
réalisée dans le massif. Un accent particulier sera mis sur la série de production ë

"L'élaboration d’un programme sylvicole à appliquer au massif forestier pour l'aider à se
reconstituer après exploitation et préserver ainsi à long terme sa capacité de production ;

“La fixation des mesures visant à assurer la protection des autres ressources forestières
(ressources fauniques et produits forestiers non ligneux) pendant et après l'exploitation ;

“L'évaluation de la rentabilité de l’exploitation de ce massif forestier pour s'assurer que les
options de gestion proposées dans cet aménagement sont respectées par le
concessionnaire.

4.2. AFFECTATION DES TERRES ET DROITS D'USAGE

4.2.1. AFFECTATION DES TERRES

La carte forestière élaborée ressort quinze strates forestières dont cinq sont considérées
comme forêts primaires malgré leur différence de densité et de niveau de perturbation et même
d'accessibilité (DHS b ; DHS d; DHS CHP b ; DHS CP b, DHS CPd). Elles seront affectées essentiellement
à la série de production.

Deux autres strates forestières primaires (DHS b in et DHS d in) sont inaccessibles à cause des
fortes pentes. Elles seront pour cela affectées à la série de protection.

Six strates sont constituées de forêts secondaires en pleine reconstitution. C'est pour cette
raison qu’elles sont à différents niveaux de densité (SA b, SA d, SA CP b, SA CP
strates en dehors de celles inaccessibles, seront affectées à la production de la ma

Il convient de noter que contrairement aux zones inaccessibles, les limites de l’espace affecté
à la conservation de la faune seront matérialisées sur le terrain afin d'y limiter toute intrusion.

Malgré la finalisation du processus de classement de cette UFA dans le domaine privé de
l'Etat, il y existe encore des plantations agricoles (Cu). Ces zones de culture vont de ce fait constituer
la série sylvicole. Seront également inclus à la série sylvicole, les zones où des installations humaines
ont été observées. Il s’agit notamment de la zone où le château d’eau approvisionnant le village
Kembong est installé au Nord-Est de l'UFA et de l’espace autour du village Ekpwantan où des grandes

plantations sont visibles sur le terrain.

Les terrains sur sol hydromorphes (marécages et eau) représentent environ 29% de la
superficie totale du massif. Ce pourcentage non négligeable prouve que le massif est bien arrosé. La
prépondérance des Marécages Inondés Temporairement (MIT) témoigne que les cours d’eau sont
encaissés. Selon les normes d'intervention en milieu forestier et par soucis de protection des plans
d’eau, les marécages inondés temporairement sont exploitables en saison sèche. De ce fait, ils seront
affectés à la série de production.

En résumé, ce massif forestier est subdivisé en quatre séries :

Q Une série de production ;
° Une série de protection ;

Q Une série de conservation ;
0 Une série sylvicole ;

Les superficies de chaque série sont consignées dans le tableau 14 et leur localisation
présentée sur la carte 7.

Tableau 13 : Superficie des différentes séries identifiées dans la concession 1086

cu 689,02 0,00 0,00 0,00 689,02
SA CPb 155,84 0,00 0,00 152,94 308,78
MIT 402,18 369,74 0,00! 15 118,56 15 890,48
DHS CP d 644,15 0,00 0,00! 6 729,33 7373,18
DHS b 230,90 433,54 0,00, 15111,41 15 775,84
DHS d 0,00 302,57 0,00] 5041,48 5 344,05
DHS d'in 96,50 0,00! 1409,78 0,00 1 506,28
DHS bin 0,00 232,63 1 553,38 0,00 1 786,01
DHS CHP b 0,00 32,80 0,00! _3456,95 3 489,75
DHS CPb 0,00 0,00 0,00 936,43 936,43
SA CP d 0,00 0,00 0,00! 1019,85 1019,85
SICPd 0,00 0,00 0,00 142,09

Sid 0,00 0,00 0,00 11,35

SAb 0,00 0,00 0,00 518,79 |”

SA d 0,00 0,00 0,00 502,53|

e
x Les rate
So

Y AND

4.2.2. DROITS D'USAGE

Les droits d'usage ou droits coutumiers sont ceux reconnus aux populations riveraines
d'exploiter, en vue d’une utilisation domestique, certains produits forestiers, fauniques et
halieutiques à l'exception des espèces protégées.

Les populations riveraines usant de ces droits d'usage devront se conformer à la
réglementation en vigueur car lorsque la nécessité s'impose, l'exercice du droit d'usage peut être
suspendu temporairement ou définitivement, par le Ministre en charge des forêts.

Sur la base de la vocation principale de ce massif forestier, les activités que les populations
pourront continuer à y mener et qui rentrent dans l’exercice de leurs droits d'usage sont :

a) La collecte libre des produits forestiers non ligneux (PENL)

Les populations riveraines de ce massif forestier continueront à y récolter librement le bois de
chauffe et les petits matériaux de construction (liane, rotin, bambou et même les perches ….). Il en est
de même des plantes médicinales et des autres produits qui rentrent dans leur alimentation

quotidienne (fruits sauvages, chenilles, feuilles, miel, écorces et mêmes racines).
b} La chasse traditionnelle

Elles devront néanmoins pratiquer cette activité conformément à la réglementation en
vigueur.

c) L'agriculture

Dans le domaine forestier permanent et suivant les normes d'intervention en milieu forestier,
cette activité est interdite. Cependant, dans le cadre de l’aménagement de cette UFA donc le
processus de classement est bouclé et le projet de décret soumis à la signature du Premier Ministre,
les plantations restées à l’intérieur de ce site ont été érigées en série sylvicole à l’intérieur de laquelle
seront développés par la méthode Taungya, les activités de reboisement. Il sera donc autorisé
uniquement à l’intérieur de ces plantations certaines activités agricoles dans le respect strict du
programme sylvicole qui sera élaboré.

La conduite de toutes ces activités par affectation à l’intérieur de ces UFA est donnée dans le
tableau 16.

Tableau 14 : Conduite des activités par affectation à l’intérieur de la concession 1086

Exploitation forestière | Elle se fera conformément aux | Interdite Interdite pendant la
| industrielle | prescriptions du présent plan première rotation
| | d'aménagement après son |

| | approbation ;
| Extraction de sable et | autorisée mais elle doit être bien | Interdite Activité autorisée
| de latérite | contrôlée le long de certains mais contrôlée
marécages inondés
: h temporairement …
| Récolte de bois de Activité autorisée mais à bien Interdite Interdite
service contrôler en raison du déficit de
régénération observé sur les
structures diamétriques

| Récolte de bambou et | autorisée | Interdite | Autorisée |
de rotin | _{ |
Chasse de subsistance | Autorisée mais à appliquer | Interdite | Autorisée dans les |

conformément à la
réglementation en vigueur

mêmes conditions

de la vocation principale de ce conformément au |
massif forestier

Pêche de subsistance | Autorisée mais l’utilisation des Interdite Autorisée dans les
produits toxiques dans les mêmes conditions
méthodes de pêche à que dans les autres

. promouvoir est interdite L séries :

Ramassage des fruits | Autorisé mais à bien contrôler Interdite Autorisé avec les

sauvages pour éviter d'augmenter le déficit mêmes prescriptions

| de régénération observé

| Cueillette de Autorisée Interdite Autorisé

| subsistance | h L |

| Agriculture | Strictement interdite en raison Interdite Elle sera autorisée
|

rogramme sylvicole |

Ilest interdit mais il pourra se interdit interdit |
réaliser dans les assiettes de

| coupe en exploitation avec
l'accord du concessionnaire après
| une autorisation spéciale du

| MINFOF (l'exploitation des rebus
| et des grosses branches y étant |
| envisagée)

ciage sauvage

4.3. AMENAGEMENT DE LA SERIE DE PRODUCTION

Sur la base de l'affectation des terres ci-dessus effectuée dans ce massif, les données

d'inventaire de départ ont été reprises pour en exclure celles des séries de protection et sylvicole qui

ne seront pas exploitées.
#

Ce traitement des données a abouti à une nouvelle distribution dès e
des essences principales par classe de diamètre pour la série de production {in

distribution est donnée dans les tableaux 17 et 18 ci-après :

8€0+£ |o 0 0 0 £c£ lors VSCT | 4p8z |8108 |Séo1t |Eteit [Boot [verer [oee
OŒTe 0 0 0 0 0 0 Gi GTI 0 0 0 8LT 29 886 PAR
IST |o û GIT | 8r0r | 2458 |4ovt |zger |s1z Ov9T |ezzr [éesor EOTT BIT TITI Fseqles
o5v8 0 0 Set |oir |6ve [og ges vi8 OTOT |/SET |046 S60T TI T LE LT
18687 |o 0 0 0 0 0 0 SE 8161 |TItez |zerss EE 9862 BErT equi
GET 0 0 0 0 0 0 0 0 Q GET 0 0 0 0
SET E 0 0 0 0 922 [OT LEZ LE ts 9EOT | 69% LEE 0 0
zivez |o 0 6IT_|o 0 0 0 vEE r8 Grbe |1sov Lt8v 10€ 9 z8rE }
160€ |o 0 0 0 0 OLE £gz vE8 GEST |veez |1err Is v 1495 ta ;
99% 0 0 0 0 0 0 0 9TT 0 0 Er 6IT 0 ou se[N; Sopuelé squoBu doyz
G4 0 0 0 0 0 GET v8s GET t6E v90T | 69€ a co gs As8no-prou eseu doy3
o9v6r |o g1r [so |o TIS | 9027 vive [oge |1119 [wro |68e v8r 272 907 € opojoye eBeu doy3
LE L 0 0 0 0 0 Q 0 vs 619 EzIT |6rct OZ2T EXT 6vIT 81 dox3
9vo1Iz |o 0 0 0 0 0 0 III A SETI | SSI 185€ 1079 E892 eqeyz
QTTLE |0 0 0 0 0 GIT 0 6€T 009 VSIE |8s6r 1z92 9v06 UE #Bno: g1ssnog
I8£zz |0 0 0 o 0 0 9TT û 71 VILT |bTec 961€ £608 1€09 aue|q 21ssnoq
9625 0 0 0 0 0 0 6Lÿ 0 Tvé OZL IzOT SLT 8z6 159 nopqlq
9€667 |vsz |o TL |vSe |eott |evoz [vtoe [ooce [eos |vose |eerz vE89 TL Er eusqeq
GEL Q 0 Q 0 0 0 0 0 0 0 Q 0 GET 0 Sëno1 eBuiqng
Séest |0 0 0 0 TT |o 0 TEZ 9PE SEL IST 8ESe 0T6r EX Souoy 2s50g
9TOT 0 0 0 0 0 0 0 0 0 0 GET Q Is 9e Jep 3s50g
0I6S 0 0 0 GET |9v€ et 817 IEX 9Ts tes SLT 9907 ver Et ET
€09 0 0 0 0 0 0 0 0 0 0 0 GIT TL £LE 199
S6TIT |0 0 0 0 Q 0 0 0 0 8sc Stv 6Erc 809 997€ elyeg
08897 |617 | 6€ | 212 [Se |resr |esot |csee [cose or €00ÿ |69s9 v8s LEv9 EST8 9q02v
6iT 0 0 0 0 0 0 0 Q 0 0 0 0 0 6IT Speo / snoÂy
t8z9 0 0 0 0 0 0 0 0 0 0 0 K71 290€ 86bc à 91ÉUjUY
8788 0 0 0 0 0 0 0 Q 0 0 IT vse IvTS NeE V auuv
6889 0 0 0 0 0 8Lt 809 IE zsv QT t94 +09 TEDT SLT esoi Bunopuy
ot8 0 0 0 0 0 0 0 0 TL 9TT 16T vse 0 GET uniq Sunopuy
9O€z |0 0 gr |o 0 0 vse 98 9987 |S21S |eovir |ZETLT ere |esecr dev
1c€6 ot [0 ait |o Lv£ | Too OEz PE 72 I6I 9TE 9877 S6T tot 1qv/911v
+z69 0 0 0 0 0 Q LS 18b 814 SET |TI891 €L6 LI8 LE Liesseq ap nofeoy
SIL 0 0 0 0 0 0 0 0 0 0 0 0 0 SIT unef ni; wWeqy
2 EE 2 C7 5 En Sue on

TOO FT VAN, 2P Uoronpoid ap aues pj nod 2Hawip 2p 3ssb}9 4od sajpdouud sauassa sap uopnqinsiq : ST ND3]{0I

à

0 0 Q GET 0 6IT ETE tLs LvOT GOT € 06€ St6 9L07 euesuiz
0 6II 0 SIT 0 o TITI GbE 0 ve9 59€ TIET SpE OBu0) eue L
0 Q 0 0 0 Q 0 6ET 0 9TT 6€T GET 0 eUWeIL
0 STT TE8E | 069€ | 9v47 LE9Ÿ 8t0T 0007 690T VOET 6ESE ves ts9 NeL
0 GET 0 LETA 0 0 0 0 0 Qi 9TT Ts 0 odis
Q 0 0 Éd ELE ELE 109 9687 1589 T66IT TLETT v1€6 +885 23n01 1nOPEd
0 © Q 0 0 GLT 9TL GT ELE LA Lx €zs9 9TTr Jue|g Anoped
0 0 Q 0 0 0 0 0 0 TIT 0 Q] Q W 11Iqezuo
0 Q Q 0 0 (UxA OS€ €z9 veoT VLTT 0E9T O8LT 9087 x 1iqezuo
0 396 9TT 605 (122 SIET 29t 880T T69T SEET 904 sSt 405 UEXO
Q Q 0 o 0 0 0 AIT LETA 189€ vE8cT €86 ST ST LE 2AOIN
0 6TT 0 0 59€ 99% 86IT IZCT 6197 Gt T LEA LT 1SOT e3eN
0 6II 0 0 Q AIT 0 0 Q 0 0 0 0 naunmMANN
0 0 0 0 9TT 0 0 LTL T907T Sv6 SLTT TzEc sosT MAUNON
9IT | 6€T 0 ITT 0 897 Q AIT É744 9Tt É LETA 85€ qeon
0 0 0 0 0 0 LEA 0 98 0 TEZ (A7A 9vE BueuexN / 240107
0 0 0 9IT 0 GET 0 SIT 0 0 ELTE TYT OC €80 be jy8uo7
0 0 0 0 0 Q 0 0 STI OEZ 987 TIs 0 010»
0 Q 0 0 0 0 0 0 0 LTOT €90T ÉTAAA tOST 2qnox
CIOT 807 | 0 QTI 0 AIT Q 0 LVE 0 ELA 0 0 0 0 odisso]
EvS € 0 0 0 0 QTT Qu LETA ÉCIA LETA 8Lt LÉ12 DE OTE €€OT oxo11

SbT 96 0 0 0 0 0 0 0 ETAATA 6656 8r06 STO ZT |b8cOT |cE9S TEET
Ebs 0 0 (] 0 0 0 0 0 0 €vs 0 (] 0 0
€0S 9T Q 0 0 0 €85T |8607 £O8T ESTC p98c LS0 + OCT T S6L 0 0
S89 09 © 0 €ozTT |0 0 0 0 TYST LOS 9E9ST |STEET |6/LOT | 6498 905€
876 89 Q] ( ] 0 0 SIS € LOT T Eszs EOt 6 8ET 6 E6S ET |ILCIT | 60/0T | 6E0t
9PST 0 0 (e) 0 (Q 0 0 84 Lo] Co] TSE 08c 0 L8T
850 /T 0 0 Ql 0 Q 6TET £SS ÿ vL8 ÿ96T 99T ÿ CŒTT LOT SET 8Tv 1seno-piétreseu do3-
686 L6T 0 1142 €Zt£L |0 EV8S |SSYIT |S1992 |Op8ez | O8S0€ | 190v2 |EGe6c |Ib92T | 918€ | 2615 opojoye eeu”"d043
T
ÉZCAYA 0 0 0 0 (] 0 0 TO9T 160 € 96€ ÿ 869 € S66 € JE € z98T 9491 dox3
81 9v 0 Q 0 0 o 0 0 869 L1144 EF 905 ÿ 55 8 869TT | SSYeT edex3
6T6 6+ el ( 0 0 0 ELTI 0 058 992 VLSOT |OSCIT |E9OTT | 9682 88€ + 28no1 51Ssn0q
ST8 0€ 0 0 0 0 0 0 TT6 0 TO£ € £69S TS S OTSS 6c0 4 ŒTE Jue|q 91Ssn0q
60€ ES 0 (] 0 0 0 0 6596 0 TO90T |91ÿ8 8rr6 8ts 8 09 Ÿ LEO no1»qiq
99+ TZ 69€S |0 &rE IbbE | 697 SO6T | 66PET | 967EC | S8ESE | 98/I2 | 2ISTS |OLLOT | EO9DT | IT euaqeq
IT €T
9LT 0 Q L) ( Q 0 0 0 0 0 ( Le] SLT 0 Bno1 e8uiqng
106 67 0 Oo 0 0 667T |0 0 EStT PLIT Etc TOTE €66 € 124 TO9T g2uo pssog
688 0 A 0 0 0 0 0 0 0 0 443 0 24 TIT AI8p 9ss0g
96t ST 0 0 0 LIST |G6b6€ |TIICT LELTA 9SbT LEFIA GE S8E S ETSZ £T6 L8T eSuIIg
t6€ Q] 0 0 0 0 0 0 0 Q] 0 0 Tec 80T €9 4399
9LS €T 0 0 0 0 0 0 0 © (] DTTT 99ZT €6s + L88t tOZT elyeg
VET 897 TvrT | 887 9v0 LrL6 | 669 SE9ST | STSLT | 2/8ce | GOrcz |ETLET | 66951 | 0688 6L£S 06Sc 3qozv
£ IT LT
(72 0 o 0 © 0 ) 0 0 0 0 0 0 0 (74 2280 / snoÂy
OÿzS 0 Q 0 Q 0 Q] 0 0 0 0 0 PETT 206€ €EOZT y Buy
L14#2 0 Le] 0 0 0 0 Q 0 0 0 LETA 66€ vl8t S6ST v 918uuv
LETATA 0 0 0 Q 0 LE9T 8ELv 9SYT OTEZ vo8c ETEC ETÿT 002 ZT LAEXA eso1 Sunopuy
OTvc 0 0 0 0 0 e 0 0 LEE] LEA 82S 009 0 SE uniq Sunopuy
Lt SET 0 0 TEST |0 0 0 E86T LS0€ SEE 6 89T0Z |O06/VE | 96€0b |26ECE | PLETE div
S£L LE Ovte |0 TE8T |0 LS6E£ |TIIZS L6LT SLTE 9JELE (A74 OTS 9 tos € TES € 8SELT 12qv /2BIv
0v96T 0 0 0 0 0 0 807 € 2692 SITE 412424 9P8 € 8SvT 09 LtT Luesseq ap nofesy
0 0 0 0 0 0 Q 0 © Q eunef
1 Rene re

TOO TT VAN, 2P uoHonpoid ap auss pj nod 2Hawupip ap 2sspj 1od sajpdouid saouassa sap seunjoa sap uojnqlusia : ST ADSTEI

9902? [IIS |0 0 Q v8st |0 LT6 SEOz |298c EH
Atot |o 0 8667 |0 gEvt |o Q 284 vS6I 89 oBU0) eueIL
82ST 0 0 0 0 0 0 0 o O7: 0 eue
EO61T |0 0 zz8t |0 967 LS62T |80vIe | 89/2 | 69161 68 IL
ds
6€ 9 0 0 8£ve |0 tete |0 0 0 o 0 9€ ve el 0 odis
SEvvvt |0 0 0 0 E8Se |2bSE |OI6c |S8/E | EGrvt | 82892 | LEE |E0892 |14SLT | 6656 28n01 AnopEd
oz01€ [0 0 0 0 0 0 86ET | 822 65 6SpT |Z60€ |v9/v |SOECT | 499 puelq 1noped
9EE 0 0 0 0 0 0 0 0 0 0 9EE 0 0 0 A 1IqEzuO
€9rzz [0 0 0 o o Q T6LT |vocc |ZITE |85e9 |voge |erge |gste |/267 x 1IqezuO
E66v9 |[ovrz |0 vie |egst |so8s |1v89 |escor |riéc |evrs |4299 |évor |S997 ]|6s8 zz8 [ET
st
SIcbbt [0 0 0 0 0 Q 0 o 82S LL6 89TIT |2S20E |ETO6p | 92z2s PAOIN
viotv |o 0 s88r [0 0 69PE |069€ |IbS2 |8019 |8ee9 |geze |ogéc [Oct |vIcT esen
98LT 0 0 s88t |0 0 0 106 0 0 Q 0 Q 0 0 nBunNANN
s8orz |0 0 0 o 0 8STT |0 0 €06€ |99€p |1S8c |6r [90€ |050t MAUIAON
TPTET [0 tLe |téve |0 Tét |0 €otr |0 819 Z80T | 60€ ES T8 Eu LEON
È
TI6v 0 0 0 0 0 0 0 +691 |0 €6T |0 66€ 21 LST Sueuexn / 810107
240€  |0 Q 0 Q gt [0 TT |0 Ses o 0 Lvvv |220St | 6018 CET
ST € 0 0 0 0 0 0 0 0 0 os? 169 vrTT |99%6 0 QU]
T6EZ 0 0 0 0 0 Q 0 0 0 0 SO Ecr 596 865 oqnox
SITE Eccv [0 stoc [0 avt [0 0 ézrz |0 tv6 o 0 0 0 odissoy
86821 |0 0 0 0 Sept [8ozr |o0c |ooe |Sper |2c8ot |60€r |v6e Est LE oxo1l
vETEez |0 0 0 Q o9cv |008S |2L16 |S8c641 |6I10P | Srreb |O91OrE |691/€ |EzESe | 86257 equol|
PIS 0 0 0 0 0 o LZ6 C7: 0 0 0 vs9 £sTT |1097 equo9
z96+4  |0 0 S88T [621 |v8c6 |S9Eer |1e0ot |oosv |zoc8 |gsgzr vice [0092 |OoEcc |o8Tt eqie9 / 188eu013
La
Ec8 61 0 0 Livt evo |oectr |[ésoz |eber |crse [6092 |+rege |gost |voer ]ct6 EL gels

La synthèse de ces tableaux à permis d’avoir la table de peuplement pour la série de

production (tableau 19).

Tableau 17 : Table de peuplement de la série de production de l’UFA 11 001

Abam fruit jaune E

0,00 115 0
Acajou de bassam 1103 0,13 6924 938
Aiélé / Abel 1301 0,18 98321 2 692
Alep 1304 1,42 73 026 19365
Andoung brun 1305 0,02 810 226
Andoung rose 1306 0,13 6 889 2294
Aningré A 1201 0,17 8 828 0
Aningré R 1202 0,12 6282 0
Ayous / Obeche 1105 0,00 119 0
Azobé 1106 0,91 46 880 19 897
Bahia 1204 0,22 11 195 258
Bété 1107 0,01 603 «]
Bilinga 1308 0,12 5 910 1121
Bossé clair 1108 0,02 1016 0
Bossé foncé 1109 0,30 15 395 342
Bubinga rouge 1206 0,00 139 0
Dabéma 1310 0,97 49 936 23 780
Dibétou 1110 0,11 5756 479
Doussié blanc 1111 0,44 22781 116
Doussié rouge 1112 0,66 34116 258
Ekaba 1314 0,41 21 046 2 090
Ekop léké 1596 0,14 7397 1996
Ekop naga akolodo 1598 0,96 49 460 21757
Ekop naga nord-ouest 1599 0,08 4219 2318
Ekop ngombé grandes feuilles 1600 0,01 466 116
Emien 1316 0,45 23 091 10 141
Eyong 1209 0,46 23 412 8 795
Faro 1319 0,06 3 235 2 528,00
Faro mezilli 1665 0,00 139 139
Fraké / Limba 1320 0,37 18 981 4582
Framiré 1115 0,16 8450 4891
Fromager / Ceiba 1321 0,23 11751 9355
Gombé 1322 0,04 2130 238
lNomba 1324 1,44 74 038 24 197
Iroko 1116 0,07 3543 235
Kossipo 1117 0,02 1012 786,00
Kotibé 1118 0,12
Koto 1326 0,03
Longhi 1210 0,93
Lotofa / Nkanang 1212 0,04
Moabi 1120 0,04
Movingui 1213 0,17
Mukulungu 1533 0,00

Les volumes de ces essences sont consignés dans le tableau 20.

Tableau 18 : Table de stock de la série de production de l‘'UFA 11 001

LE

Naga 1335 0,21 10 774 4987
Niové 1338 1,46 75 078 4046
Okan 1341 0,19 9 988 6984
Onzabili K 1342 0,18 9 316 4100
Onzabili M 1870 0,00 111 111
Padouk blanc 1344 0,28 14 468 786
Padouk rouge 1345 0,97 49 882 11 321
Sipo 1123 0,01 675 388
Tali 1346 0,47 24 194 19 479
Tiama 1124 0,01 532 0
Tiama Congo 1125 0,07 3 340 345
Zingana 1349 0,26 13 468 700

Abam fruit jaune 1409 0,00 186,00 0,00
Acajou de bassam 1103 0,38 19 640,00 5 900,00
Aiélé / Abel 1301 0,74 37 775,00 22 394,00
Alep 1304 3,42 175 427,00 71 265,00
Andoung brun 1305 0,05 2 410,00 1 007,00
Andoung rose 1306 0,45 23 294,00 13 945,00
Aningré A 1201 0,14 7 148,00 0,00
Aningré R 1202 0,10 5 240,00 0,00
Ayous / Obeche 1105 0,00 70,00 0,00
Azobé 1106 3,28 168 134,00 135 576,00
Bahia 1204 0,26 13 576,00 1 124,00
Bété 1107 0,01 392,00 0,00
Bilinga 1308 0,50 25 496,00 10 657,00
Bossé clair 1108 0,02 889,00 0,00
Bossé foncé 1109 0,39 19 907,00 2 753,00
Bubinga rouge 1206 0,00 176,00 0,00
Dabéma 1310 4,22 216 466,00 156 822,00
Dibétou 1110 1,04 53 309,00 9 659,00
Doussié blanc 1111 0,60 30 825,00 911,00
Doussié rouge 1112 0,97 49 919,00 2 024,00
Ekaba 1314 0,91 46 478,00 9 364,00
Ekop léké 1596 0,41 20 975,00 9 095,00
Ekop naga akolodo 1598 3,86 197 989,00 131 942,00
Ekop naga nord-ouest 1599 0,33 17 058,00 12 875,00
Ekop ngombé grandes feuilles 1600 0,03 1 546,00 728,00
Emien 1316 1,34 68 928,00 42 908,00
Eyong 1209 1,18 60 685-000 38 721,00
Faro 1319 0,32 É ne 588,00
Faro mezilli 1665 0,01 543,00
Fraké / Limba 1320 1,09 2,00
Framiré 1115 0,39 59,00

Fromager / Ceiba 1321 1,46 74 962,00 69 952,00
Gombé 1322 0,10 5 114,00 1 676,00
Ilomba 1324 4,54 233 134,00 121 329,00
Iroko 1116 0,25 12 898,00 2 753,00
Kossipo 1117 0,23 11 625,00 10 683,00
Kotibé 1118 0,05 2 391,00 405,00
Koto 1326 0,06 3 257,00 450,00
Longhi 1210 0,60 30 722,00 3 094,00
Lotofa / Nkanang 1212 0,10 4911,00 3 627,00
Moabi 1120 0,26 13 141,00 6 273,00
Movingui 1213 0,41 21 085,00 9 427,00
Mukulungu 1333 0,05 2 786,00 2 786,00
Naga 1335 0,81 41 614,00 28 972,00
Niové 1338 2,81 144 215,00 12 724,00
Okan 1341 1,26 64 593,00 57 197,00
Onzabili K 1342 0,54 27 463,00 17 334,00
Onzabili M 1870 0,01 336,00 336,00
Padouk blanc 1344 0,60 31 020,00 4 180,00
Padouk rouge 1345 2,81 144 435,00 54 145,00
Sipo 1123 0,12 6 393,00 5 710,00
Tali 1346 2,32 119 023,00 108 839,00
Tiama 1124 0,03 1 528,00 0,00
Tiama Congo 1125 0,20 10 117,00 4 221,00
Zingana 1349 0,82 42 066

Ces tables de peuplement et de stock de la série de production confirment les essences ci-
après comme essences principales phares de ce massif forestier. Il s’agit de l’Ilomba, le Dabéma,
l’'Ekop naga akolodo, l’Alep et l’Azobé pour le volume, et le Niové, l’Ilomba, l’Alep, le Dabéma et le

Padouk rouge en ce qui concerne les effectifs.

4.3.1. LES ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE

Les essences aménagées sont toutes celles qui doivent supporter les décisions

d'aménagement. Dans cet aménagement, ce sont toutes les essences principales inventoriées et qui

sont au total au nombre de 55.

Suivant les prescriptions de l'arrêté 0222, la liste des essences retenues pour le calcul de la

possibilité doit être composée d’au moins 20 essences principales faisant au moins 75% du volume

brut exploitable de toutes les essences principales inventoriées.

De l’analyse des données de la série de production, il ressort que certaines essences sont très

faiblement représentées. Leur exploitation entrainerait leur disparition à la seconds snaon ce qui
PE

risque alors de changer la configuration floristique de cette forêt.
nécessaire d'interdire leur exploitation pendant la première rotation.

Ces essences sont celles qui ont moins d’une tige pour cent hectares. Elles sont au nombre de
huit (08) et sont contenues dans le tableau 20 ci-après.

Tableau 19: Liste des essences interdites à l'exploitation pendant la première rotation dans
FUFA 11 001

Abam fruit jaune
Ayous / Obeche
Bubinga rouge
Faro mezilli
Mukulungu
Onzabili M

Ces essences font on volume total de 4 097 m°. La carte 8 montre qu'elles sont disséminées
dans tout le massif avec cependant deux points de grande concentration :

°__un premier point dans la partie nord-est de l'UFA où étaient positionnées les assiettes
de coupe programmées en exploitation pendant la convention provisoire;
° un pôle au sud de l’UFA.

Carte 8 : Distribution des essences interdites à l'exploitation dans l’'UFA 11.001 (tiges/ha)

616900
LUE)

606950
CO

507000

0-0,069

pal 0,069 - 0,138
BR 0:53 -0205

5eus0

CAT

Des 55 essences principales qu’il y avait au départ,

il n’en reste que 49 avec un volume total

exploitable de 1 261 036 m°. Celles retenues pour le calcul de la possibilité sont contenues dans le

tableau 22 ci-après :

Tableau 20 : Essences principales retenues pour le calcul de la possibilité

Vol. DME |

_% Vol.

Essences Volume ha . total

Exploitable
llomba 1324 4,54 233 134,00 121 329,00 9,62
Dabéma 1310 4,22 216 466,00 156 822,00 12,44
Ekop naga akolodo 1598 3,86 | 197 989,00 | 131 942,00 10,46
Alep 1304 3,42 175 427,00 71 265,00 5,65
Niové 1338 2,81 144 215,00 12 724,00 1,01
Padouk rouge 1345 2,81 144 435,00 54 145,00 4,29
Tali 1346 2,32 119 023,00 108 839,00 8,63
Fromager / Ceiba 1321 1,46 74 962,00 69 952,00 5,55
Emien 1316 1,34 68 928,00 42 908,00 3,40
Eyong 1209 1,18 60 685,00 38 721,00 3,07
Fraké / Limba 1320 1,09 56 145,00 20 872,00 1,66
Dibétou 1110 1,04 53 309,00 9 659,00 0,77
Ekaba 1314 0,91 46 478,00 9 364,00 0,74
Naga 1335 0,81 41 614,00 28 972,00 2,30
Aïiélé / Abel 1301 0,74 37 775,00 22 394,00 1,78
Onzabili K 1342 27 463,00 17 334,00 1,37
Ekop léké 1596 20 975,00 9 095,00 0,72
Movingui 1213 21 085,00 9 427,00 0,75
Acajou de bassam 1103 19 640,00 5 900,00 0,47

Moabi

_ ESSENCES COMPLEMENTAIRES

50

Azobé 1106 3,28 168 134,00 135 576,00
Okan 1341 1,26 64 593,00 57 197,00
Doussié rouge 1112 0,97 49 919,00 2 024,00
Zingana 1349 0,82 42 066,00 7 056,00
Doussié blanc 1111 0,6 30 825,00 911
Longhi 1210 0,6 30 722,00 3 094,00
Padouk blanc 1344 0,6 31 020,00 4 180,00
Bilinga 1308 0,5 25 496,00 10 657,00
Andoung rose 1306 0,45 23 294,00 13 945,00
Bossé foncé 1109 0,39 19 907,00 2 753,00
Framiré 1115 0,39 19 823,00 15 859,00
Ekop naga nord-ouest 1599 0,33 17 058,00 12 875,00
Faro 1319 0,32 16 503,00 14 588,00
Bahia 1204 0,26 13 576,00 1 124,00 +-
Iroko 1116 0,25] 12 898,00 275300 |:
Kossipo 1117 0,23 11 625,00 10 683,00
Tiama Congo 1125 0,2 10 117,00 L

Aningré A 1201 0,14 7 148,00

Sipo 1123 6 393,00 5 710,00 0,45
Aningré R 1202 5 240,00 0 0,00
Gombé 1322 5 114,00 1 676,00 0,13
Lotofa / Nkanang 1212 4 911,00 3 627,00 0,29
Koto 1326 3 257,00 450 0,04
Andoung brun 1305 2 410,00 1 007,00 0,08
Kotibé 1118 2 391,00 405 0,03
Ekop ngombé grandes feuilles | 1600 1 546,00 728 0,06
Tiama 1124 1 528,00 (Q] 0,00
Bossé clair 1108 889 0 0,00
Bété - 392 Q]

Il y a donc 20 essences qui ont été retenues pour le calcul de la possibilité. Elles font un

volume brut total exploitable de 947 937 m° représentant 75,17% du volume brut total exploitable de
toutes les essences principales de la série de production autorisées à l'exploitation (1 261 036 m°).

Nous avons encore 29 essences complémentaires du top 50 qui seront exploitées aux DME
fixés par l'administration. Elles font un volume brut total exploitable de 313 099 m° représentant
24,83 % du volume brut total de toutes les essences principales autorisées à l'exploitation.

4.3.2. LA ROTATION

Conformément à l’article 6 de l’arrêtée 0222 du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans d'aménagement
des forêts de production du Cameroun, la rotation représente l'intervalle de temps qui sépare deux
passages consécutifs à l'exploitation au même endroit dans un massif forestier. Suivant le même
arrêté, la rotation minimale doit être de 30 ans et quand elle est revue à la hausse, elle doit être un
multiple de 5.

Dans le cadre de cet aménagement, cette rotation a été fixée à 30 ans.
4.3.3. LES DME AMENAGEMENT (DME/AME)

Le pourcentage de reconstitution du nombre de tiges prélevées pendant la première rotation
pour chaque essence retenue pour le caleul de la possibilité, à été calculé à partir des DME
administratifs sur la base de la formule suivante :

% Re = IN (1-4) (1-0) J/N,

Avec NN, = Effectif reconstitué après 30 ans

A= Dégâts d'exploitation estimés et fixés à 7%

= Mortalité estimée à 1%

T= Rotation fixée à 30 ans

N, = Effectif exploité

Les taux de reconstitution des essences
été calculés sur la base des diamètres admini

tableau 23.

Tableau 21 : Taux de reconstitutio

le calcul de la possibilité

Istra

Principales retenues pour le calcul de la possibilité ont
tifs. Les résultats obtenus sont consignés dans le

in aux DME administratifs des essences principales retenues pour

réduire les prélèvements et améliorer ainsi leur possibilité der

Niové 50 0,4 | 306,53 Adopter
Dibétou 80 0,7 | 224,33 Adopter
Aiélé / Abel 60 0,7 | 173,86 Adopter
Acajou de bassam 80 0,7 | 165,16 Adopter
Fraké / Limba 60 0,7 | 154,23 Adopter
Moabi 100 0,4 | 129,10 | Adopter
Ekaba 60 0,5 | 107,90 Adopter
Padouk rouge 60 0,45 | 102,47 Adopter
Emien 50 0,9] 88,48 Adopter
llomba 60 0,7 | 83,93 | Adopter
Movingui 60 0,5 | 80,10 Adopter
Alep 50 0,4] 74,50 Adopter
Ekop léké 60 0,5 | 63,91 | Adopter
Tali 50 0,4] 56,20 Adopter
Onzabili K 50 0,6 | 54,29 Adopter
Eyong 50 0,4 | 48,28 | Remonter
Ekop naga akolodo 60 0,5 | 47,49 | Remonter
Dabéma 60 0,5 | 37,72 | Remonter
Fromager / Ceiba 50 0,9 | 35,06 | Remonter
Naga 60 0,5 | 28,43 Remonter
On constate que cinq essences n’ont pas atteint |
administratifs vont de ce fait être remontés successivemen

e minimum de 50% exigé. Leurs DME
par classe d'amplitude 10 cm afin de
econstitution (tableau 24).

Tableau 22 : Remontée des DME

Dabéma 60 | 37,72% 39,81 80 | 68,34

Ekop naga akolodo 60 | 47,49% 70 | 52,07 80

Eyong 50 | 48,28% 60 | 74,63 70

Fromager / Ceiba 50 | 35,06% 60 | 42,29 70 | 41,62 80
Naga 60 | 28,43% 70 | 47,28 80 | 68,85

Après la première remontée, on constate que trois essences ont toujours un taux de
reconstitution inférieur à 50% (Dabéma, Fromagé et Naga). On a ainsi procédé à la seconde remontée
avec deux reconstitutions (Dabéma et Naga), puis à la troisième pour laquelle le fromager se
reconstitue.

Les diamètres minima d’exploitabilité définitivement retenus pour cet aménagement sont
ceux pour lesquels ce taux de reconstitution est au moins égal à 50%. Ils sont contenus dans le
tableau 25 :

Tableau 23 : Les DME/AME retenus par essence principale

50 | 306,53 50 | 306,53
Dibétou 80 | 224,33 80 | 224,33
Aiélé / Abel 60 | 173,86 60 | 173,86
Acajou de bassam 80 | 165,16 80 | 165,16
Fraké / Limba 60 | 154,23 60 | 154,23
Moabi 100 | 129,10 | 100 | 129,10
Ekaba 60 | 107,90 60 | 107,90
Padouk rouge 60 | 102,47 60 | 102,47
Emien 50 | 88,48 50 | 88,48
Ilomba 60 | 83,93 60! 83,93
Movingui 60] 80,10 60 | 80,10
Alep 50! 74,50 50 | 74,50
Ekop léké 60 | 63,91 60 | 63,91
Tali 50] 56,20 50 | 56,20
Onzabili K 50] 54,29 50 | 54,29
Eyong 50) 48,28] 60] 74,63
Ekop naga akolodo 60 | 47,49 70) 52,07
Dabéma 60 | 37,72 80 | 68,34
Fromager / Ceiba 50 | 35,06 80 58,13
Naga 60 | 28,43 80 | 68,85

En résumé, nous avons deux essences
d’une classe (l’Ekop naga akolodo et Evong),

4.3.4. LA POSSIBILITE FORESTIERE

Sur la base des DMA ci-dessus fixés, la possibilité forestière a été évaluée en excluant les
volumes des arbres surannés (bonus) ainsi qu'il suit (tableau 26) :

Tableau 24 : La possibilité forestière

Acajou de bassam 80 80 5 900 0
Aiélé / Abel 60 60 8454 13 939
Alep 50 50 67 450 3815
Dabéma 60 80 46 796 52 856
Dibétou 80 80 9659 0
Ekaba 60 60 9364 0
Ekop léké 60 60 9 095 0
Ekop naga akolodo 60 70 81035 26 846
Emien 50 50 37 187 5721
Eyong 50 60 23 203 2 203
Fraké / Limba 60 60 20 872 0
Fromager / Ceiba 50 80 4 500 49 243
Ilomba 60 60 111 269 10 060
Moabi 100 100 3901 2372
Movingui 60 60 8 269 1158
Naga 60 80 LLATZT 5354
Niové 50 50 12 724 0
Onzabili K 50 50 15 544 1 791
Padouk rouge 60 60 48 016 6130

ï 50 50 60 456 48 383

La possibilité forestière pour les 20 essences retenues pour son calcul en tenant compte des

DMA fixés, est de 594 865 m° avec un bonus de 229 872 m°. Le prélèvement annuel moyen est de 19
829 m° pour la possibilité et de 7662 m° pour le bonus.

4.3.5. SIMULATION DE LA PRODUCTION NETTE

La production nette est obtenue en additionnant la possibilité forestière avec le volume
exploitable des autres essences principales autorisées à l'exploitation, tout en y excluant le bonus.
Cette production est donnée dans le tableau 27 ci-après.

Tableau 25 : Production nette du massif forestier

Acajou de bassam 80 80
Aiélé / Abel 60 60
Alep 50 50
Dabéma 60 80

Dibétou 80 80 9659 0
Ekaba 60 60 9 364 0
Ekop léké 60 60 9095 Q)
Ekop naga akolodo 60 70 81035 26 846
Emien 50 50 37187 5721
Eyong 50 60 23 203 2203
Fraké / Limba 60 60 20 872 0
Fromager / Ceiba 50 80 4 500 49 243
llomba 60 60 111 269 10 060
Moabi 100 100 3 901 2372
Movingui 60 60 8 269 1158
Naga 60 80 11171 5354
Niové 50 50 12 724 0
Onzabili K 50 50 15 544 1791
Padouk rouge 60 60 48016 6130
Tali 50

COMPLEMENTAI

Essences Dme/adm DMA | Production Bonus
Andoung brun 60 60 1007 0
Andoung rose 60 60 11308 2637
Aningré A 60 60

Aningré R 60 60
Azobé 60 60
Bahia 60 60
Bété 60 60
Bilinga 80 80
Bossé clair 80 80
Bossé foncé 80 80
Doussié blanc 80 80
Doussié rouge 80 80
Ekop naga nord-ouest 60 60
Ekop ngombé grandes feuilles 60 60
Faro 60 60
Framiré 60 60
Gombé 60 60
Iroko 100 100
Kossipo 80 80
Kotibé 50 50
Koto 60 60
Longhi 60 60
Lotofa / Nkanang 50 50
Okan 60 60
Padouk blanc 60 60
Sipo 80 80
Tiama 80 80

Tiama Congo 80 80

La production nette de ce massif forestier est de 786 258 m°. Le bonus net quant à lui est
inférieur à la production nette. Il est de 351 577 m°.

C'est la production nette qui servira de base pour la subdivision de ce massif forestier en blocs

quinquennaux et en assiettes de coupe. Il se répartit ainsi qu’il suit par strate forestière productive
(cf. tableau 28).

Tableau 26 : Répartition de la production nette par hectare et Par strate forestière pour la série de
production de l'UFA 11 001

16 076,13 | _ 16,80203 270 112
5363,33] 16,04589 86 059
3 677,64 | 15,48615 56953

996,21 | 14,09171 14 038
7158,93 | 15,66201 112 130
16 083,73 |  13,67927 220 014
551,91] 31,34546 17 300

1 084,96 | 8,896926 9 653
151,16 0 0
12,07 0 Q
534,61 0 0
162,70 0 0
574,96 0 0
1 499,77 0 0
1 651,87 Q 0

La carte 9 représentant la distribution des tiges concourant à la production nette par hectare
dans l’UFA confirme les observations faites sur la distribution des tiges exploitables.

La conséquence immédiate de cette distribution pas uniforme de la possibilité forestière dans
le massif est que lors du parcellaire, les assiettes de coupe et les blocs quinquennaux des zones
pauvres seront plus grands que ceux des zones riches.

4.4. PARCELLAIRE

La parcelle ici représente la Superficie à parcourir en exploitation par unité de temps. Elle sera
soit une Unité Forestière d'Exploitation (UFE) équivalente à la superficie à exploiter pendant cinq ans,
soit une Assiette Annuelle de Coupe (AAC) équivalente à la superficie à exploite” annuelle

La concession forestière à aménager présente une particularité qui aura d
le parcellaire. Cette particularité est liée à la première assiette de coupe à
d'exploitation. Son positionnement a isolé un petit bloc dans la partie sud

coñsêque ess ur
Al
la conventiorc#r AS re

M 4

ainsi le risque d’avoir une assiette de coupe en deux tenants au cas où cette partie présente une
superficie productive Supérieure à la moyenne du bloc dans lequel elle se trouve.

Pour chaque assiette de coupe, nous allons donner d’abord la superficie productive qui est
celle effectivement exploitable, puis celle totale qui intègre les zones exploitables et celles affectées à
d’autres séries non productives.

Aussi convient-il de signaler ici que les superficies de certaines strates constitutives des séries
sylvicole et de protection qui n’ont pas pu être regroupées dans un ensemble distinct parce que
dispersées çà et là dans le massif seront intégrées dans la superficie totale du bloc qui les contient.
C'est ce qui explique la notion de superficie productive et improductive qui sera utilisée dans la
subdivision des assiettes annuelles de coupe.

Carte

512000

9 : Distribution des tiges concourant à la Production nette dans l'UFA 11 001 {en tige/ha)

Consv ou AGF
0-3
3-6

6-9

9-11

4.4.1. ORDRE DE PASSAGE

L'ordre d'exploitation des blocs et des assiettes annuelles de coupe est fixé en fonction de

certaines considérations :

le réseau routier ayant été utilisé lors de l'exploitation des assiettes de coupe de la
convention provisoire, continuera à être valorisé pour desservir les autres assiettes.
l'exploitation forestière doit se faire de proche en proche pour éviter toute
perturbation des zones non encore exploitées;

l’ordre d'exploitation doit être orienté de manière à passer en fin de rotation sur les
zones les plus perturbées:

Il faut limiter autant que possible les ouvrages (ponts) à réaliser pour l'exploitation et
éviter de les planifier sur des grands cours d’eau ;

On évitera autant que possible les zones inaccessibles constituées de pentes fortes et
l’on mettra à profit la route Echitako-Mgbagati existante.

Cet ordre sera donné par une nomenclature à deux chiffres. Le premier chiffre indique le
numéro de l’UFE et le second celui de l'assiette de coupe dans l’UFE.

4.4.2. BLOCS D'EXPLOITATION (UFE)

La forêt a été subdivisée en six blocs duinquennaux dont les contenances et les contenus sont

consignés dans le tableau 28. La synthèse des contenus des UFE est présentée dans le tableau 29,

Tableau 27 : Détails des contenances et contenus des Blocs d'Exploitation

CU
[ons b 2543,977] 16,80203| 42743,978| |[DHsb 3307,461] 16,80203] 55572,053|
DHS CHPb] 605,2188| 15,48615| 0372509] [pHscpb| 100451! 15,48615 15555,993
DHS CPb | 231,704] 14,09171] 32651117] [pHscPh 0] 14,09171 Q
DHscPd | 185,395] 15,66291/18566,732|  [pHscP d | 4853027] 15,66201| 7601,2526
DHS d 1456,366| 1604580] 23368682] [DHsa 718,3582|_16,04589 | 11526,697
DHS din | 885,0514 0 o| [Hs d'in 0 ol 0|
DSH bin | 738,5393 0! 0] |DSHbin | 2175979] Q 0
MIT 2583,676| 13,67927| 35520,639| [mir 2899,478| 13,67927| 29662 737 |
SAb 0 31,34546] SAb 0| 31,34546 0
sACPb | 130,8306| 0 SA CP b 0 0 0
[SA CP d 0| 8,896926 SA CP d 0] 8,896926|. 0
SA d 0 SA d 0 ) 0
SICP d CRT 0 à

Sid Sid o|

252,2366

cu

144,8419

DHS b 932,4886| 16,80203|15667,702| |pHsb 3491,374| 16,80203| 58662,176
DHS CHP b 0] 15,48615 0] JonscuPb| 1ossois) 15,48615| 16308513

(ous CP b | zaoœ71) 0 [bas crb 5,53197| 14,09171| 77,954916
DHSCPd | 2470632] 15,66291] 40263577] |pHscpa | 862,8064[ 15,66201|13357,40
DHS d 1267,608| _16,04589| 20002,937 [ons d 622,8563| 16,04589| 8389,6942
DHS d'in 0 0 c| [onsan 0 0 0

[ose bin 0 0 o| [DSHbin [63638 0 0
MIT 2453,825| 13,67927| 35344844] [mir 2686,73| 13,67927| 35384,572|
SA b 366,4398| 31,34546| 11486,225| [sAb 0] 3134546 0
SA CPb 0 0 o| [sacpb 0 o| o|
SA CP d 893,504] 8,896926| 7950,2397| [sa cp à o| 8,896926 0
SA d 0 0 o| [sad T a o[ 0
SJ CP d 80,23803 00) fscrs 0 0 0
Sid 12,07459 0

CU (e]
[DHSb 3654,018| 1680203] 61394,912]  [DHSb 2146,81| 16,80203| 36070, 766
DHS CHP b [ 538,860 15,48615] 14539,333| [DHSCHPb| 70139] 15,48615| 1086,183
[DHscPb | 3885783] 14,09171/54757332| |[buscpb 370,3973| 14,09171| 5219,5314
DHS CP d | 282,7688 1566201] 4428,9818] DHSCPd | 1782,028| 15,66291| 27911,75
[DHS d [807,050 16,04589 | 12949,845|  |DHs 4 612,0912| 16,04580| 9821,548
DHSdin | 481,7282 OI rl DHSdin | 132,9907 0 0
DSH bin | 0 ol [SH bin 1 341,1204 0 0
MIT 248,346] 13,67927| 33984033] [mir 293268] 13,67927| 40116,922
SAb o| 31,34546 o] [sab 185,4699 | 31,34546 | 5813,6403
SA CPb 0 0 o| [sacPb 318541] 0 0
[sa cp a o| 8,896926 0 SACPd | 1913636] 8896926] 1702,5478
SA d 0 ON o[ (sad 534,6117 0 0
SICPd | 7087305 0 o| [sca Û ù o|
s 0

Tableau 28 : Synthèse des contenances et contenus des UFE

8875 132 270

130 716
132 773
129 919 |
132 837 |
127 743

mous /|uw ln

L'écart entre le bloc 1 qui a le volume le plus élevé (132 837 m°) et le bloc 6 qui a le volume le
plus faible (127 743 m°) est de 03,99% inférieur au maximum de 5% tolérable. Les cinq UFE sont donc
— équivolumes. Ces UFE sont présentées sur les cartes 10 et 11.

Chaque bloc d'exploitation a été ensuite subdivisé en cinq assiettes annuelles de coupe.
Les contenances de chaque assiette de coupe sont contenues dans le tableau 31 ci-après.

Tableau 29 : Contenance des assiettes de coupe

L'équisurface des assiettes de coupe au sein des six blocs quinquennaux est donc respectée
car les écarts calculés sont tous inférieurs au seuil de 5% tolérable.

Cet ordre d'exploitation est matérialisé sur les cartes 12 et 13.

HE
Loue

me

|

[a
E

Carte 10 : Subdivision de l’'UFA 11 001 en six UFE et leur ordre d’exploitation

510000 520000 530000 540000
1 1 1 sr: =
al N |g
_ É FE
ë À 8
| 8
A 8
5 5
8 L<
- ë+ Ë
ë 5
Ë 8
- 5 FE
| L |
LEGENDE
g e
= 24 nom_ufe $
L OM cr d
Er Consv
UFE 1
8
- En
F1 1:194 399,45
MU LT Kkiometers

0 1 2 4 6 8

ion de l’UFA 11 001 en six UFE et leur ordre d'exploitation sur fond de carte INC

vis:

Subdi

Carte 11

do00L8

000009

Carte 12 : Subdivision des UFE en AAC et leur ordre d'exploitation

510000
1

520000
1

530000
1

540000
1

|

630000

É
él
£
ÉA)
ë
al
£
LEGENDE
FE] nom_ufe
8
8]
8 | 1194 30045
Kilometers
0 1 2 4
S10000 520000 530000

630000

620000

610000

600000

590000

tion sur fond de carte INC

jon des UFE en AAC et leur ordre d’exploi

visit

Subdi

Carte 13

4.4.4. VOIRIE FORESTIERE

Le réseau routier à élaborer tiendra compte non seulement des routes existantes dans FUFA
dont certaines ont été utilisées lors de l'exploitation des assiettes de coupe de la convention
provisoire, mais aussi et surtout de la nécessité d'éviter autant que possible, les traversées des
grands cours d’eau et les zones inaccessibles. Il faudra aussi se rappeler que le bois exploité doit être
évacué sur Douala où se trouve la scierie en passant par Nguti. Par la suite, le bois sera évacué vers
Mamfé où le partenaire envisage d'installer une scierie.

Le massif forestier est traversé par quatre routes :

° Une pénétrante nord-sud qui part du village Echitako pour arriver à Mgbagati. Elle traverse les
UFE 3 et 4, puis l’'UFE 2 dans son assiette située au Nord. Elle sera moins utilisée car elle
ressort par le Nord de l'UFA et allonge le parcours pour Nguti ;

+ Une pénétrante sud qui part du village Bajo pour le village Abat et qui traverse l’UFE 2 dans sa
partie sud. Elle se termine en cul de sac et son rattachement à Nguti va nécessiter un pont sur
le cours d'eau Bake très consistant 7

+ Deux pénétrantes Est qui partent toutes du village Big Akak II : La Première orientée vers le
sud va à Bakogo et Okoroba, et la seconde au nord.

À partir de ces pénétrantes qui existent déjà sur le terrain, le réseau routier principal
devant permettre de desservir les différentes assiettes de Coupe sera construit. Le projet de réseau
routier présenté sur les cartes 14 et 15 sera amélioré après la réalisation des inventaires
d’exploitation dans chaque assiette annuelle de coupe.

4.4.5. REGIME SYLVICOLES SPECIAUX

Par souci de maintien de la diversité floristique et génétique, des semenciers de
certaines espèces de valeur exploitées seront identifiés et marquées en réserve lors de l'inventaire
d'exploitation. Ces semenciers seront des arbres qui ont atteint au moins le diamètre minimum
d’exploitabilité aménagement et seront sans défaut de conformation apparent. Ils seront marqués
sur tout leur pourtour par un trait horizontal de peinture rouge à 1,30 mètre du sol avec le sigle S
(Semensier) peint au-dessus du trait.

Carte 14 : Planification du réseau routier Principal dans l'UFA 11 001

510000 520000 530000 540000
L

| 1 1 — — {1

630000
630000

620000
.-

T
620000

610000
ES

+—
610000

600000
Bis me

600000

——————
LEGENDE
—— Voirie

| nom_ufe |
D acF
cs

UFE 1
UFE 2
UFE 3
UFE 4

590000
hi.
590000

580000

1 1:194 399,45

Kilometers
8

0 12 4

—— ——
510000 520000 530000

Carte 15 : Planification du réseau routier principal dans l’UFA 11 001 sur fond de carte INC

510000 520000

4.5. PROGRAMME D’INTERVENTIONS SYLVICOLES

Le massif forestier connaît une forte pression anthropique. Il est donc nécessaire qu'il soit
sécurisé. De ce fait, on doit ouvrir et matérialiser ses limites extérieures tant naturelles que non
naturelles. Ces limites seront ouvertes sur une largeur de 5 m et les arbres à croissance rapide
plantés.

L'analyse de la carte forestière élaborée à permis d'identifier des fronts agricoles restés à
l'intérieur de ce massif forestier dont le processus de classement dans le domaine privé de l'Etat est
déjà bouclé.

La restauration des espaces forestiers perturbés par les activités agricoles se fera
progressivement par la méthode taungya. Les arbres seront plantés dans les espaces aménagés pour
les cultures ou déjà occupés par les plantations des populations. Les espaces à reboiser seront
identifiés au préalable et un planning de plantation élaboré lors de la réalisation du plan de gestion
quinquennal de chaque UFE.

Les activités sylvicoles se feront sur la base des contrats de prestations passés entre le
Concessionnaire qui financera les opérations de plantation et les comités paysans-forêts chargés de
les réaliser sur le terrain ou par tout autre approche adoptée par le concessionnaire.

Les populations prépareront ainsi les terrains pour leurs plantations. Les plants forestiers leur
seront ensuite fournis par le concessionnaire en même temps qu’un appui financier pour leur mise en
place en même temps que leurs cultures qui de préférence devront être des plantes annuelles.

L'exploitant quant à lui procèdera également à la mise en terre des plants dans certains parcs
des assiettes de coupe après exploitation.

4.6. PROGRAMME DE PROTECTION

La protection de l’environnement dans cette UFA tiendra essentiellement au respect des
normes d'intervention en milieu forestier notamment le respect des prescriptions relatives à la
protection des pentes abruptes et des plans d’eau. Le concessionnaire prendra de ce fait toutes les
dispositions pour éviter le déversement des huiles de vidange n'importe où dans le massif et
l’exploitation sur les pentes fortes. Ce programme vise également à restreindre l’envahissement de
ce massif forestier par les populations.

Il'est à noter que les actions qui seront entreprises en vue de protéger l’environnement
tourneront autour d’une exploitation à impact réduit.

4.6.1. PROTECTION CONTRE L’EROSION

Pour lutter contre l'érosion, le concessionnaire appliquera rigoureusement les prescriptions
suivantes :

e éviter l’exploitation des berges des cours d’eau qui sont ici presque tous encaissés;

+ éviter une destruction excessive de la végétation lors de l'ouverture des parcs à bois, des
pistes de débardage et des routes. À cet effet, la planification du réseau routier principal
effectuée doit être respectée et elle doit être complétée au moment de l'exploitation par un
bon plan de pistes secondaires sur la base des résultats de l'inventaire d'exploitation ;

+ former le personnel commis à l'abattage aux techniques modernes notamment l'abattage
contrôlé en vue d’éviter des fentes, gaspillages et la destruction du peuplement d'avenir qui
contribue efficacement à lutter contre l'érosion en freinant le ruissellement.

4.6.2. PROTECTION CONTRE LE FEU

Les feux de brousses en zone forestière, ne constituent pas une préoccupation majeure bien
que les pratiques culturales des populations soient fondées sur l’agriculture itinérante sur brülis.

Les mesures de protection contre les feux de brousse incombent entièrement au
concessionnaire et à ses ouvriers. De ce fait, ils s’emploieront à limiter autant que possible les
installations humaines même temporaires dans le massif forestier. Par conséquent, l'interdiction de
pratiquer l’agriculture dans l’UFA sera suivie par le concessionnaire qui devra dénoncer tous les
nouveaux cas observés auprès de l’administration en charge des forêts. L'usage du feu devra se
restreindre à la cuisson des aliments dans les campements installés provisoirement pour les

inventaires forestiers, les travaux sylvicoles et pendant l’exploitation des assiettes de coupe.
4.6.3. PROTECTION CONTRE LES ENVAHISSEMENTS DES POPULATIONS

Ce massif forestier partage une grande limite non naturelle avec les zones d'activité des
populations. Il est par conséquent très accessible et connaît de ce fait une pression anthropique
élevée au Nord, à l'Est et au Sud. Seule la partie ouest est protégée par le cours d’eau Munaya.

Les populations continueront à y exercer leurs droits d'usage définis dans le présent plan
d'aménagement et ceux qui leur sont reconnu par la réglementation en vigueur. Cependant, pour
limiter l'extension des activités agricoles dans ce massif forestier, il devient impératif de le sécuriser
d'abord en faisant aboutir son processus de classement. Ensuite, les limites arrêtées de commun
accord avec les populations doivent être ouvertes et matérialisées.

Les plantations d'arbres à la lisière des fronts agricoles identifiés à l'intér

NES

UFA 11 001
sont aussi prévues dans les mêmes conditions que les limites extérieures. Cetté”haï k

En outre, le concessionnaire devra établir des contrats de partenariat avec les

sefahat

&

pour la réalisation de certains travaux tels que l'entretien des limites extérieures désqu'
KL

Se

ouvertes et réceptionnées, les travaux sylvicoles ainsi que la surveillance continue de l’UFA. Cette
option de gestion participative contribuera à les sensibiliser davantage pour éviter les
envahissements.

4.6.4. PROTECTION CONTRE LA POLLUTION
Les populations et les employés de la société SIENCAM devront dans ce cadre :

e éviter l’utilisation des polluants chimiques dans les méthodes de pêche autorisées;

e éviter le déversement des huiles de vidange et de tout autre produit chimique dans la nature.
Ces produits devront être stockés dans des cuves en vue de leur évacuation dans les stations
de traitement appropriées :

+ évacuer autant que possible les déchets plastiques et non biodégradables de cette forêt.
4.6.5. DISPOSITIF DE SURVEILLANCE ET DE CONTROLE
L'aménagement forestier impose trois contraintes principales :

e le respect du parcellaire (limites des Assiettes Annuelles de Coupe et des Unités
_ Forestières d'Exploitation et l’ordre d’exploitation arrêté)
e le respect des Diamètres Minima d’Exploitabilité fixés dans l'aménagement et
approuvés par l’administration en charge des forêts;
°__le non abattage des essences interdites à l'exploitation.

L'exploitant devra prendre les dispositions nécessaires sur le plan interne pour veiller au
respect strict des contraintes ci-dessus évoquées. Ces dispositions passent par la formation du
_ personnel et le recrutement des techniciens qualifiés. Ces techniciens devront veiller
particulièrement :

+ __à la bonne délimitation des Assiettes Annuelles de Coupe ;

e au respect des prescriptions en matière d'exploitation (diamètre d'aménagement,
essences interdites, zone de protection, abattage directionnel...) ;

+ à l'application stricte des normes d'intervention en milieu forestier ;

= e__ à la lutte contre le braconnage surtout celui effectué par le personnel de l'entreprise.

Ce contrôle interne n'exclut pas toute autre action de l'administration forestière qui met
souvent l'accent sur le respect des normes techniques d'exploitation et les prescriptions
d'aménagement.

4.7. AUTRES AMENAGEMENTS

Outre le bois d'œuvre, une attention doit également être accordée : AUX,
forestiers, notamment les ressources halieutiques et fauniques, les produits non ligneu
a certains sites d'intérêt touristique qui peuvent être identifiés dans le massif.

84

4.7.1. STRUCTURES D'ACCUEIL DU PUBLIC

L'inventaire d'aménagement n’a pas signalé dans ce massif forestier la présence de sites
particuliers ayant des potentialités touristiques avérés. Cependant la multiplicité des zones
inaccessibles rend nécessaire la poursuite de la prospection. Il n’est donc pas exclu qu’il soit trouvé
des sites touristiques en parcourant systématiquement ce massif forestier.

De ce fait, lors de la réalisation des inventaires d'exploitation, les zones qui pourront être
identifiées comme site faisant l’objet d’un attrait touristique certain, feront l’objet d’un
aménagement touristique par des structures compétentes et seront de ce fait mises en défends lors
de l'exploitation par le concessionnaire.

4.7.2. MESURES DE CONSERVATION ET DE MISE EN VALEUR DU POTENTIEL HALIEUTICO-
CYNEGETIQUE

La conservation de la faune dans cette UFA passe par une réduction du braconnage bien que
les études socio-économiques aient montré que la chasse ne constitue pas une activité de grande
importance pour les populations riveraines. Toutefois, les décisions suivantes seront mises en œuvre
par le concessionnaire pour limiter le braconnage dans ce massif :

+ renforcer le contrôle des points d'accès dans le massif avec l'appui du Ministère en
charge des Forêts et des forces de l’ordre ;

+ susciter la création des comités de lutte contre le braconnage dans certains villages où
l'activité est intense et les rendre opérationnel;

+ introduire dans le règlement intérieur de la société, les aspects répressifs du
braconnage. Pendant les périodes d’exploitation, l'opérateur veillera en outre à mettre
à la disposition des ouvriers en situation de campement, d’autres sources de protéines
animales (poissons, viande de bœuf) au prix coûtant ;

e introduire dans les clauses du contrat de transport du bois avec les sous-traitants, les
prescriptions interdisant le transport des braconniers et de leurs produits ;

+ sensibiliser en continue les populations et le personnel de la société la nécessité de la
conservation de la faune, notamment les espèces protégées. Cette sensibilisation se
fera à travers le maintien en état des affiches dans les villages riverains du massif et
par l'organisation des réunions d'échange ;

+ former et encourager les populations riveraines à l'élevage. Pour cela, le
concessionnaire accordera un appui matériel et financier à certaines personnes et
associations ou GIC en activité dans la localité. Les groupes seront d’abord identifiés et
les financements au montant arrêté par le concessionnaire octroyés;

+ contrôler la chasse effectuée par les équipes d'inventaire d'exploitation ;

+ Prendre toutes les mesures utiles pour sécuriser et interdire l’accès.dé;

la zone de conservation.

4.7.3. PROMOTION ET GESTION DES PRODUITS FORESTIERS NON LIGNEUX (PFNL)

En vue d’assurer une gestion durable des produits forestiers non ligneux, les actions suivantes
seront entreprises :

+ L’inventaire qualitatif et quantitatif des PFNL pour une connaissance du potentiel ;

e La conduite des études pour maîtriser la production et les périodes de fructification de
certains PENL :

e La connaissance des circuits de commercialisation pour aider les populations à placer
ces PFNL dans les zones à forte demande et accroître ainsi leurs revenus. Une étude
sera pour cela réalisée par les structures compétentes choisies par le concessionnaire,
sous son financement pour ces circuits de commercialisation

4.8. ACTIVITES DE RECHERCHE

Les activités de recherche à mener dans ce massif forestier et qui seront financées par le
concessionnaire visent à améliorer les connaissances sur la dynamique de ce peuplement afin de

réajuster les paramètres de son aménagement.

Les études à réaliser dans ce cadre seront effectuées en collaboration avec les structures
compétentes en la matière (structures spécialisées du MINRESI). Elles comprennent notamment
l'installation des parcelles échantillons permanentes pour le suivi de l’évolution du massif. Ces
parcelles seront des carrés de 200 m de côté. Au total un réseau de six parcelles de suivi sera installé
dans cette UFA dont trois dans les espaces déjà exploités et trois dans des zones non encore
exploitées. Leur localisation sera précisée par les chercheurs dans un protocole qui sera élaboré sous
financement du concessionnaire. Les paramètres à observer sont les suivants :

+ accroissement moyen annuel en diamètre des essences principales;
e mortalité;

+ vigueur de la régénération après exploitation ;

e pathologie;

e _effet des interventions sylvicoles sur la croissance des tiges :

e perturbations causées notamment au niveau de la faune ;

e le suivi analytique de la production etc...

Ce protocole fixera également la périodicité des observations et les résultats obtenus après
leur approbation par le Ministère en charge des forêts et de la faune, seront pris en compte lors de la

révision de ce plan d'aménagement.

Par ailleurs, des études complémentaires seront réalisées en vue d'affiner éertdi
importantes pour une bonne gestion de ce massif. Ces études porteront sur l'élaboration,

de cubage personnalisés à ce massif forestier et la détermination des coefficients de
commercialisation.

5. PARTICIPATION DES POPULATIONS A L'AMENAGEMENT DU MASSIF
5.1. CADRE ORGANISATIONNEL ET RELATIONNEL

La loi N° 94 du 20 janvier 1994 et ses textes d'application mettent un accent sur la
participation des populations à la gestion des ressources forestières. Cette participation constitue
une innovation majeure de la nouvelle politique forestière nationale. Elle est reconnue par la
communauté internationale comme l’un des éléments à prendre en compte dans les processus de
certification de la gestion forestière. Elle n’est plus de ce fait perçue comme une contrainte
supplémentaire imposée aux exploitants forestiers comme le pensait certains opérateurs
économiques autrefois, cette participation souhaitée des populations permet de s'assurer que
l'exploitation se déroule sans heurts et qu'elles tirent des bénéfices de l'aménagement pour s’en
intéresser. Elle passe par la création des structures de concertation et des plates-formes de
discussion entre les principaux acteurs.

Pour rendre cette participation effective, des comités paysans-forêts vont être créés par les
populations sur incitation de l'opérateur économique. Toutefois, il convient de noter que 54 GIC et
31 associations ont été identifiées au cours des enquêtes participatives dans les différentes localités.
Aussi, compte tenu de la répartition spatiale des villages autour de ce massif l’on peut préconiser la
création de 4 comités paysans-forêts dont une à AKAK, un deuxième à Kembong et ses environs, Un
troisième à Bakut et le dernier à Okoroba afin d'éviter de disperser les efforts au niveau de chaque
village.

Ces comités dont le rôle est d’être des interlocuteurs des populations auprès de l’administration
et de l'opérateur économique, rempliront les tâches suivantes :

+ _ sensibilisation et animation dans les villages ;

° information des populations sur les activités d'aménagement du massif:

+ suivi et désignation des délégués lors de l’exécution de divers travaux d'inventaire en
vue d'identifier les sites de récolte des produits forestiers non ligneux ;

+ collaboration en matière de contrôle et de surveillance de la concession ;

+ règlement des conflits ;

+ création des groupes de travail en vue de conclure des contrats pour les travaux
d'entretien et d'ouverture des limites ainsi que ceux de reboisement prévus dans le
cadre du programme sylvicole.

Seuls les comités paysans-forêts fonctionnels pourront bénéficier d’un appui financier du
concessionnaire pour mener à bien leurs activités.

5.2. MECANISME DE RESOLUTION DES CONFLITS

à
LE

Les conflits qui pourront naître de l’exploitation de ce massif fofs stier front tre kéglé
deNoadité
er
5 préseñtants
F4

prioritairement à l’amiable dans le cadre d’une plateforme réunissant les rép é
paysans forêts, le concessionnaire, le représentant des collectivités décentralisée,
ee #3
VS NE ds Eee
SR me
Ÿ TAN NS,
NS e7 ve 27

du ministère en charge des forêts et celui de l'administration territoriale. En cas de non consensus,
les instances juridiques compétentes seront sollicitées.

Les représentants des ONG exerçant dans cette localité et les ministres du culte seront de
temps en temps associés aux réunions convoquées à l'effet de résoudre certains conflits.

5.3. MODE D’INTERVENTION DES POPULATIONS DANS L’'AMENAGEMENT
Les populations interviendront dans cet aménagement par les actions suivantes :

+__le recrutement comme main d'œuvre locale en fonction des besoins de la société par
le concessionnaire ;

les contrats de prestation passées directement entre le concessionnaire et les comités
paysans forêts pour la réalisation de certains travaux d'aménagement, d'exploitation
forestière et surtout de reboisement comme prévu dans le programme sylvicole;

e la collecte libre de certains produits forestiers non ligneux comme prévus dans les
droits d'usage reconnus aux populations sans perturbation de l'activité principale
d'exploitation;

+__les contrats de surveillance et de contrôle du massif forestier.

89

6. DUREE ET REVISION DU PLAN D’AMENAGEMENT
6.1. DUREE ET REVISION DU PLAN

La durée de ce plan d'aménagement est de trente ans, soit une rotation. L'élaboration de ce
plan d'aménagement a nécessité une masse considérable d'informations permettant déjà une bonne
planification des activités sur cette première rotation. Cependant les connaissances nouvelles des
écosystèmes forestiers tropicaux permettront de reconsidérer certaines décisions d'aménagement.

Dans ce contexte et pour rester conforme aux prescriptions de l'arrêté 0222, le présent plan
d'aménagement peut être révisé une fois tous les cinq ans, période qui convient à l'exploitation d’un
bloc quinquennal, ou en cas de nécessité. Mais on gardera en vue que toute révision est un processus
lourd qui doit se justifier.

Pendant ces révisions, on gardera comme principe général, qu’il y aura une reprise totale de
l'inventaire une fois tous les quinze ans ou en cas de nécessité éprouvée par le concessionnaire.

Le présent plan d'aménagement fixe la planification stratégique, à long terme, des activités
d'exploitation et de remise en état de l’UFA 11 001. | sera complété par :

e une planification à moyen terme au niveau des blocs d'exploitation (plans de gestion des
Unités Forestières d'Exploitation) ;

e une planification à court terme dans les assiettes annuelles de coupe en exploitation (plan
d'opérations).

Ces autres documents de planification seront rédigés conformément aux normes en vigueur.
En effet, le plan de gestion d’un bloc devra être élaboré et approuvé par l’administration forestière
avant le début de son exploitation. Ce plan de gestion ne sera pas élaboré pour le premier bloc qui
contient trois assiettes de coupe déjà exploitées.

Le plan d'opération annuel d'opération quant à lui est un préalable à la délivrance du permis
annuel d'opération qui autorise le démarrage des activités d'exploitation dans une assiette de coupe.

6.2. SUIVI DE L'AMENAGEMENT

Le concessionnaire mettra en place un système d’archivage de tous les textes, notes de
service et documents relatifs à la gestion du massif, ainsi qu’une base de données qui comportera
entre autres :

e _ tous les résultats des inventaires d'aménagement pour tout le massif, des inventaires

=
FÉŸ Laue à
d'exploitation et de recollement pour chaque assiette de couféie os: NX

e les données sur la production forestière par assiette de ce av

e la collecte des copies de tous les DF10 et les lettres de
connaissance des volumes abattus et ceux roulés ; RCE El LS

à

e le carnet de reboisement devant comporter pour chaque espace reboisé: les
superficies plantées, les essences plantées et la date de plantation ainsi que les stocks
en pépinière ;

+ les données sur la recherche menée ainsi que tous les rapports de recherche financés
par le concessionnaire ;

+ les données sur la fiscalité ;

+ _ les comptes rendus de toutes les réunions des comités paysans forêts ;

e__les rapports annuels d'intervention ;

Ces données seront judicieusement exploitées lors des révisions de ce plan d'aménagement.

7. BILAN ECONOMIQUE ET FINANCIER

Le bilan économique et financier de cet aménagement sera élaboré après une évaluation de
toutes les dépenses liées à l'exploitation de la forêt et tous les revenus générés.

7.1. LES DEPENSES
7.1.1. LES COÛTS D'AMENAGEMENT DE LA FORET

Les travaux d'aménagement de l'UFA englobent ceux de l'ouverture et de la matérialisation
des limites extérieures de l’UFA, ceux de l’inventaire d'aménagement, des travaux cartographiques
complémentaires et de l'élaboration de la carte forestière, de l'étude socio-économique et ceux de la
rédaction du plan d'aménagement et du plan de gestion du second bloc quinquennal. Ils sont
évalués à un montant total de 56 371 000 F.CFA

Il faut ajouter à cette ligne les coûts d'élaboration des plans de gestion quinquennale évalués
à 5 000 000 F CFA par plan. Il y aura cinq plans de gestion à élaborer le premier bloc quinquennal
étant déjà en exploitation. Les plans de gestion coûteront globalement 25 000 000 F CFA.

L'aménagement de ce massif forestier coûtera au total 81 371 000 F CFA.
7.1.2. LES COÛTS DE L'INVENTAIRE D'EXPLOITATION

Il sera réalisé dans la perspective de l’élaboration du plan d'opération annuel de chaque
assiette de coupe. Les inventaires d’exploitation pour une assiette de coupe coûtent sensiblement 7
000 000 FCFA par an. Ce coût inclut aussi celui de l'ouverture et de la matérialisation des limites de
ces assiettes de coupe.

Les inventaires d'exploitation pour les trente années de mise en œuvre du plan
d'aménagement sont alors évalués à 210 000 000 FCFA.

7.1.3. LES COÛTS DE L’EXPLOITATION

D'après les informations obtenues du concessionnaire, le coût de l'exploitation évalué par m°
de bois départ chantier, taxes d’abattages incluses est de 25 000 F CFA en moyenne pour tous les
bois.

7.1.4. LES COÛTS DE TRAITEMENTS SYLVICOLES
Dans le cadre de ce plan d'aménagement, une méthode sylvicole a été préconisée
-__Les plantations à développer par la méthode taungya dans la série’sylvicole:

LE Lo
à 21 ha de plantation par an. Si 1 ha de plantation par cette méthode coûte.
(de la production des plants en pépinière à leur mise en piace sur. le térrain ëh

coté les frais relatifs à la préparation du site et qui sont les plus élevés), on dépensera
alors annuellement environ 2 100 000 F CFA pour la mise en place de la plantation.

A ces coûts, il faut ajouter la plantation sur les limites extérieures de l'UFA qui peut être
évaluée à 25 000 000 FCFA

Les traitements sylvicoles coûteront en totalité 88 000 000 FCFA au cours de la mise en œuvre
de cet aménagement.

7.1.5. LES COÛTS DE SURVEILLANCE

Ce massif forestier est vaste. Pendant que l'exploitation se déroule dans une partie, il est
important de surveiller la zone laissée en repos principalement au niveau de la piste qui accède au
nord-ouest du massif. Le contrôle sera assuré par Un agent qui travaillera à plein temps. Pour une
rémunération mensuelle de 200 000 F CFA (fonctionnement et transport compris), ce coût de
contrôle et de surveillance s'élève à 2 400 000 F CFA par an soit 72 000 000 pour la durée de mise en
œuvre du plan d'aménagement

7.1.6. LES COÛTS DE LA RECHERCHE

La recherche coûtera dans l'ensemble un forfait de 1 000 000 FCFA par an soit 30 000 000
FCFA au cours de la mise en œuvre de cet aménagement.

7.1.7. LA REDEVANCE FORESTIERE ANNUELLE

Elle est calculée sur la base de l'offre financière retenue lors de l’adjudication du titre et se
situe à 1 500 F.CFA/ha/an équivalent à 83 370 000 FCFA/an soit 2 501 100 000 FCFA pour les trente
années de mise en œuvre du présent plan d'aménagement.

7-1.8. APPUI AU FONCTIONNEMENT DES COMITES « PAYSANS-FORÊTS »

Les comités Paysan-Forêts constitués seront aidés dans le cadre de leur fonctionnement à
hauteur de 800 000 par comité soit 3 200 000 F CFA/an pour les quatre comités Paysan-Forêts. Le
montant total des appuis aux communautés paysans forêts est de 96 000 000 FCFA pour la durée de
la mise en œuvre de cet aménagement,

7.1.9. COÛT DE TRANSPORT

Suivant les informations reçues du concessionnaire, le bois exploité dans cette concession est
transformé à Kumba. Les coûts de transport varient en fonction de la densité des bois. Toutefois pour
des besoins de calcul un coût moyen a été appliqué. à

CE

Le tableau 32 ci-après indique les frais de transport ainsi que tous les’ autres ‘frais liés à la
commercialisation des essences actuellement exploitées dans cette concessio

IL convient de noter

93
que les essences autrefois exploitées qui sont interdites d'exploitation à la suite de l’élaboration du
présent plan d'aménagement sont exclues de cette liste.

Tableau 30 : Evaluation des dépenses d'exploitation et de transport

Acajou de bassam

146 025 000

Ekaba 9364

Aiélé/Abel 0 o
Alep 1.669 387 500 94421250
Dabéma 1158 201 000 | 1308186000
Dibetou 239 060 250 0

231 759 000 Q]

Ekop léké 9095 225 101 250 0
Ekop naga akolodo 81035 2 005 616 250 664438500
Emien 37 187 0 0
Eyong 23 203 574 274 250 54524250
Fraké/Limba 20 872 281 772 000 0
Fromager / Ceiba 4 500 0 0
llomba 111 269 2753 907 750 248985000
Moabi 3901 114 104 250 69381000
Movingui 8 269 186 052 500 26055000
Naga 11171 276 482 250 132511500
Ov 12 724 314 919 000
Onzabili K 15 544 384 714 000 44327250
Padouk rouge 48 016 1 080 360 000 137925000
Tali 60456 870 566 400 696715200

Andoung brun

=.

È

EMENTAIRE TOP

o
Andoung rose 0
Aningré À 0
Aningré R 0
Azobé 1893 845 250 | 1461660750
Bahia 27 819 000 o
Bété Q 0
Bilinga 217 305 000 46455750
Bossé clair [ 0 0
Bossé foncé 2753 0] 04 20000 | 25000 49 554 000 0
Doussié blanc gi o] 07 20 000 12 754 000 o
Doussié rouge 2024 0] o7 20 000 28 336 000 0
Ekop naga nord-O 1319 | 0,55 20 000 | 25000 286 011 000 32645250
Ekop ngombé grandes feuilles 0! 0,55 20 000 | 25000 18 018 000
Faro 3681] 0,55] 20000] 25000 269 948 250 91104750
Framiré 0,3 20 000 | 25000 133 893 000 80203500
Gombé 0,55 20 000 | 25000 41 481 000 0
Iroko 0,5 20 000 | 25000 61 942 500 0
Kossipo œ 20000 | 25000 2H, FSL 213822000
Kotibé 0,55 20 000 _F a0 0287507
Koto 0,5 20 000
Longhi 0,55 20 000
Lotofa/Nkanang 0,55 20 000
Okan 0,55 20 000
Padouk blanc 0,5 20 000

92 036 250

En résumé, les dépenses totales liées à l'exploitation pour les trente années de mise en œuvre
du présent plan d'aménagement sont récapitulées dans le tableau 32.

Tableau 31 : Synthèse de toutes les dépenses

Elaboration du plan d'aménagement et des plans de gestion 81 371 000
Conduite des inventaires d'exploitation 210 000 000
Charges d'exploitation et de transport bonus exclu 16 783 842 650
Traitements sylvicoles 88 000 000
Coûts de surveillance 72 000 000
Recherche 30 000 000
Redevances Forestières annuelles 2 501 100 000
Appui au fonctionnement des comités paysans forêts _ 96 000 000

7.2. LES REVENUS

Seule l’activité d'exploitation de bois sera prise en considération dans ce volet. La chasse, la
cueillette, la pêche et l'exploitation des produits forestiers non ligneux n’étant pas autorisé comme
produits commerciaux au titulaire de cette concession forestière.

Les revenus seront calculés pour les essences retenues pour le calcul de la possibilité et celles
complémentaire du top 50 et à partir des volumes commerciaux et le prix de vente du bois rendu
Douala. Les volumes commerciaux sont déterminés en intégrant un coefficient de commercialisation.
Le tableau 34 présente l'estimation des revenus de l'exploitation de l’UFA 11 001.

Tableau 32 : Evaluation des revenus de l'exploitation de l'UFA 11 001

Acajou debassam [oss| 194 700 000 |

Sipo 3232 | 2478 25000 101 808 000 78057000 |
Tiama o| 0 25000 o o|
Tiama Congo 2223 | 1998 25000 | 45 015 750 40459500 |
Zingana 45 |. L 50847750

0
Aïélé/Abel 8454] 13939] 0,55 : 0 0
Alep 67 450 3815 | 0,55 0 0
Dabéma 46796 | 52856 | 0,55) 60000 | 1544268000 | 1 744 248 000
Dibetou 9 659 0] 0,55] 65000] 345309 250| : 0
Ekaba 9 364 5
Ekop léké 9095
Ekop naga akolodo 81035
Emien 37 187

Eyong 23 203 2203 | 0,55 | 50000 638 082 500 60 582 500
Fraké/Limba 20 872 0 0,3 | 50 000 313 080 000 0
Fromager / Ceiba 4500] 49243 | 0,55 0 0
llomba 111269 | 10060 | 0,55 0 0
Moabi 3901 2372] 0,65 | 65 000 164 817 250 100 217 000
Movingui 8 269 1158 0,5 | 60 000 248 070 000 34 740 000
Naga 11171 5354] 0,55 | 50 000 307 202 500 147 235 000
Niové 12 724 0, 0,55 | 50000 349 910 000 0
Onzabili K 15 544 1791] 0,55 | 60 000 512 952 000 59 103 000
Padouk rouge 48 016 6 130 0,5 | 60000 | 1440 480 000 183 900 000
Tali 60 456 | 48383 | 0,32 | 60000! 1160755200] 9289523600

coM

Andoung brun 0 0
Andoung rose 11308 2637 | 0,55 0 0
Aningré A 0 0 0,5 | 60 000 0 0
Aningré R 0 Q] 0,5 | 60 000 0 0
Azobé 76519 | 59057] 0,55 | 60000! 2525 127 000 | 1948 881 000
Bahia 1124 0! 0,55 | 50000 30 910 000 Q
Bété 0 0 0,3 | 60 000 0 0
Bilinga 8780 1877 | 0,55 | 60 000 289 740 000 61 941 000
Bossé clair Q 0 0,4 | 60 000 0 0
Bossé foncé 2753 0 0,4 | 65 000 71578 000 0
Doussié blanc 911 Q 0,7 | 65 000 41 450 500 0
Doussié rouge 2024 0 0,7 | 65 000 92 092 000 0
Ekop naga nord-O 11556 1319 | 0,55 | 50000 317 790 000 36 272 500
Ekop ngombé grandes feuilles 728 0! 0,55 | 50000 20 020 000 Q]
Faro 10907 3681] 0,55 | 50 000 299 942 500 101 227 500
Framiré 9918 5941 0,3 | 50000 148 770 000 89 115 000
Gombé 1676 0, 0,55 | 50000 46 090 000 0
lroko 2753 0| 0,5] 65000 89 472 500 Q
Kossipo 3896 6788 0,7 | 65 000 177 268 000 | 308 854 000
Kotibé 405 0 | 0,55 | 60000 13 365 000 Q]
Koto 450 0 0,5 | 50 000 11 250 000 Q
Longhi 1638 1456 | 0,55 | 65 000 58 558 500 52 052 000
Lotofa/Nkanang 3627 0! 0,55] 50000 99 742 500 0
Okan 25234 | 31963 | 0,55 | 60 000 832 722 000 | 1 054 779 000
Padouk blanc 4180 0 0,5 | 60 000 125 400 000 0
Sipo 3232 2478 0,7 | 65 000 147 056 000 112 749 000
Tiama 0 0
Tiama Congo 2223 1 946 000
Zingana 37

Le total des recettes pendant la première rotation en excluant le bonus est de 15 576 792 200
F CFA.

7.3. SYNTHESE ET CONCLUSION

En tenant compte uniquement de la production nette, le bilan de l'aménagement de ce massif
forestier se présente comme suit dans le tableau 35 :

Tableau 33 : Bilan de l'aménagement de l’UFA 11 001

Recettes totales

15 576 792 200 | 23 461 650 300 |
19 862 313 650 | 23 183 689 100

-4 285 521 450 277 961 200

Dépenses totales
Solde

Le bilan ainsi établi est positif lorsque l’on intègre le bonus. Il dégage un bénéfice de 277 961
200 F CFA soit 9 265 373 F.CFA par an.

REPUBLIQUE DU CAMEROUN
Paix Travail - Patrie

REPUBLIC OF CAMEROON
Peace -Work - Fatherland

MINISTERE DES FORETS MINISTRY OF FORESTRY
ÊT DE LA FAUNE AND WILDLIFE
SECRETARIAT GENERAL 27 SECRETARIAT GENERAL
DIRECTION DES FORETS gp So DEPARTMENT OF FORESTRY
TT Yaoundé TT

Tél: 222 23 92 28

N°. acramnror ds EF Yaoundé, le

ATTESTATION DE CONFORMITE DU RAPPORT
DE L’'INVENTAIRE D'AMENAGEMENT

Le Ministre des Forêts et la Faune soussigné, atteste que le rapport de
l'inventaire d'aménagement élaboré par GRACOVIR International Sarl sous
agrément n° 947/CAB/PM du 30 juillet 1999, pour le compte de l’UFA 11 001
attribuée à la société d'exploitation forestière SIENCAM, est conforme aux normes

en vigueur.

En foi de quoi la présente Attestation de Conformité du Rapport de
l’Inventaire d'Aménagement est délivrée DOUFr servir et valoir ce que de droit.

- Pour le Ministre
SE De Ci et par Délégation,
LE \ Le Secrétaire d'Etat

à

Tee,

à ;

Ë ù ) : LAAR L
CE ‘ pee

2% 1 KOULSOUMIALHADIT

REPUBLIQUE DU CAMEROUN . - REPUBLIC OF CAMEROON
Paix Travail - Patrie D sine © Peace -Work - Fatherland
MINISTRY OF FORESTRY
AND WILDLIFE

SECRETARIAT GENERAL

MINISTERE DES FORETS
ET DE LA FAUNE

SECRETARIAT GENERAL

DIRECTION DES FORETS DEPARTMENT OF FORESTRY

BP 34430
Yaoundé
Tél: 222 23 92 28

É | D A1 %6
n°. acnannror ne Yaoundé, le

ATTESTATION DE CONFORMITE DU RAPPORT
DE L’'INVENTAIRE D'AMENAGEMENT

Le Ministre des Forêts et la Faune soussigné, atteste que le rapport de
l'inventaire d'aménagement élaboré par GRACOVIR International Sarl sous
agrément n° 947/CAB/PM du 30 Juillet 1999, pour le compte de l’'UFA 11 001
attribuée à la société d'exploitation forestière SIENCAM, est conforme aux normes

en vigueur.

En foi de quoi la présente Attestation de Conformité du Rapport de

l'Inventaire d'Aménagement est délivrée Pour servir et valoir ce que de droit.

Pour le Ministre
Délégation,
DEN et par Délég:

Ag,
— Le
fe €

KOULSOUMI ALHADIT
épouse BOUKAR

